EXHIBIT 10.1

 

Execution Copy

 

LTC PROPERTIES, INC.

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

--------------------------------------------------------------------------------

 

4.26% Senior Notes due November 20, 2028
($100,000,000 Aggregate Original Principal Amount)

 

$40,000,000 Private Shelf Facility

 

As of June 2, 2016

 

--------------------------------------------------------------------------------


 

Information Schedule

 

 

 

 

Schedule A

 

—

 

Defined Terms

Schedule B

 

—

 

Purchaser Schedule Related to 2015 Notes

Schedule 5.4

 

—

 

Subsidiaries; Affiliates; Directors and Officers; Restrictions on Subsidiaries

Schedule 5.15

 

—

 

Existing Indebtedness for Borrowed Money

Schedule 10.2

 

—

 

Existing Investments

Exhibit A-I

 

—

 

Form of 4.26% Senior Note due November 20, 2028

Exhibit A-II

 

—

 

Form of Shelf Note

Exhibit B

 

—

 

Form of Request for Purchase

Exhibit C

 

—

 

Form of Confirmation of Acceptance

Exhibit D-1

 

—

 

Form of Opinion of Special Counsel for the Company

Exhibit D-2

 

—

 

Form of Opinion of Special Maryland Counsel for the Company

Exhibit E

 

—

 

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

1

AUTHORIZATION OF NOTES

1

 

1A

Amendment and Restatement of Existing Note Purchase and Private Shelf Agreement

1

 

1B

Existing 2015 Notes

1

 

1C

Authorization of Issue of Shelf Notes

1

2

SALE AND PURCHASE OF NOTES

2

 

2A

[Intentionally Omitted]

2

 

2B

Sale and Purchase of Shelf Notes

2

 

 

2B(1)

Facility

2

 

 

2B(2)

Issuance Period

2

 

 

2B(3)

Request For Purchase

3

 

 

2B(4)

Rate Quotes

3

 

 

2B(5)

Acceptance

3

 

 

2B(6)

Market Disruption

4

 

 

2B(7)

Facility Closings

4

 

 

2B(8)

Fees

5

 

 

2B(8)(i)

[Intentionally Omitted]

5

 

 

2B(8)(ii)

[Intentionally Omitted]

5

 

 

2B(8)(iii)

Delayed Delivery Fees

5

 

 

2B(8)(iv)

Cancellation Fee

6

3

[INTENTIONALLY OMITTED]

6

4

CONDITIONS

6

 

4A

Conditions to Effectiveness of this Agreement

6

 

 

4A(1)

Officer’s Certificate (Unencumbered Assets/Qualified Mortgage Loans)

6

 

 

4A(2)

Officer’s Certificate (Bringdown)

7

 

 

4A(3)

Payment of Special Counsel Fees

7

 

4B

Conditions to Each Closing

7

 

 

4B(1)

Certain Documents

7

 

 

4B(2)

Payment of Fees

8

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

4B(3)

Representations and Warranties

8

 

 

4B(4)

Performance; No Default

8

 

 

4B(5)

Changes in Structure

8

 

 

4B(6)

Purchase Permitted By Applicable Law, Etc.

8

 

 

4B(7)

Private Placement Number

9

 

 

4B(8)

Proceedings and Documents

9

5

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

9

 

5.1

Organization; Power and Authority

9

 

5.2

Authorization, Etc.

9

 

5.3

Disclosure

9

 

5.4

Organization and Ownership of Equity in Subsidiaries; Affiliates

10

 

5.5

Financial Statements

11

 

5.6

Compliance with Laws; Other Instruments, Etc.

11

 

5.7

Governmental Authorizations, Etc.

12

 

5.8

Litigation; Observance of Agreements, Statutes and Orders

12

 

5.9

Taxes

12

 

5.10

Title to Property; Leases

12

 

5.11

Licenses, Permits, Etc.

13

 

5.12

Compliance with ERISA

13

 

5.13

Private Offering

14

 

5.14

Use of Proceeds; Margin Regulations

14

 

5.15

Existing Indebtedness for Borrowed Money; Future Liens

15

 

5.16

Foreign Assets Control Regulations, Etc.

15

 

5.17

Status under Certain Statutes

17

 

5.18

Environmental Matters

17

 

5.19

Stock of the Company

18

 

5.20

Condition of Property; Casualties; Condemnation

18

 

5.21

Legal Requirements and Zoning

18

 

5.22

[Intentionally Omitted]

18

 

5.23

Solvency

18

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

5.24

Hostile Tender Offers

18

6

REPRESENTATIONS OF THE PURCHASERS

19

 

6.1

Purchase for Investment

19

 

6.2

Source of Funds

19

7

INFORMATION AS TO THE COMPANY

20

 

7.1

Financial and Business Information

20

 

7.2

Officer’s Certificate

23

 

7.3

Visitation

24

8

PREPAYMENT OF THE NOTES

24

 

8.1

Required Prepayments

24

 

8.2

Optional Prepayments with Make-Whole Amount

24

 

8.3

Allocation of Partial Prepayments

25

 

8.4

Maturity; Surrender, Etc.

25

 

8.5

Purchase of Notes

25

 

8.6

Make-Whole Amount

26

9

AFFIRMATIVE COVENANTS

27

 

9.1

Compliance with Laws and Contractual Obligations

27

 

9.2

Insurance

28

 

9.3

Maintenance of Properties

28

 

9.4

Payment of Taxes and Claims

29

 

9.5

Maintenance of Existence, Etc.

29

 

9.6

Books and Records

29

 

9.7

Maintenance of REIT Status

29

 

9.8

Listing of Common Stock; Filing of Reports

29

 

9.9

Limitations on Guaranties of Indebtedness

29

 

9.10

Information Required by Rule 144A

30

10

NEGATIVE COVENANTS

30

 

10.1

Liens, Etc.

30

 

10.2

Investments, Acquisitions, Loans and Advances

30

 

10.3

Mergers, Consolidations and Sales

32

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

10.4

No Burdensome Contracts With Affiliates

32

 

10.5

No Changes in Fiscal Year

32

 

10.6

Change in the Nature of Business

33

 

10.7

Use of Proceeds of Notes

33

 

10.8

No Restrictions

33

 

10.9

Financial Covenants

33

 

10.10

Two-Way Most Favored Lender

34

 

10.11

Redemption of Stock, Etc.

35

 

10.12

Terrorism Sanctions Regulations

35

11

EVENTS OF DEFAULT

36

12

REMEDIES ON DEFAULT, ETC.

38

 

12.1

Acceleration

38

 

12.2

Other Remedies

39

 

12.3

Rescission

39

 

12.4

No Waivers or Election of Remedies, Expenses, Etc.

39

13

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

40

 

13.1

Registration of Notes

40

 

13.2

Transfer and Exchange of Notes

40

 

13.3

Replacement of Notes

40

14

PAYMENTS ON NOTES

41

 

14.1

Place of Payment

41

 

14.2

Home Office Payment

41

15

EXPENSES, ETC.

42

 

15.1

Transaction Expenses

42

 

15.2

Survival

42

16

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

42

17

AMENDMENT AND WAIVER

43

 

17.1

Requirements

43

 

17.2

Solicitation of Holders of Notes

43

 

iv

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

17.3

Binding Effect. Etc.

44

 

17.4

Notes Held by Company, Etc.

44

18

NOTICES

44

19

REPRODUCTION OF DOCUMENTS

45

20

CONFIDENTIALITY

46

21

MISCELLANEOUS

47

 

21.1

Successors and Assigns

47

 

21.2

Payments Due on Non-Business Days

47

 

21.3

Accounting Terms

47

 

21.4

Severability

47

 

21.5

Construction

48

 

21.6

Counterparts

48

 

21.7

Governing Law

48

 

21.8

Jurisdiction and Process

48

 

21.9

Waiver of Jury Trial

49

 

21.10

Transaction References

49

 

21.11

No Novation

49

 

v

--------------------------------------------------------------------------------


 

LTC PROPERTIES, INC.
2829 Townsgate Road, Suite 350
Westlake Village, California 91361

 

As of June 2, 2016

 

AIG Asset Management (U.S.), LLC
Each AIG Affiliate (as hereinafter defined) which is
a signatory of this Agreement or becomes bound by certain
provisions of this Agreement as hereinafter provided

 

c/o AIG Asset Management (U.S.), LLC
121 Spear Street

5th Floor

San Francisco, CA  94105

 

Ladies and Gentlemen:

 

The undersigned, LTC Properties, Inc., a Maryland corporation (the “Company”),
agrees with each of the Purchasers as follows:

 

1                                         AUTHORIZATION OF NOTES

 

1A                                AMENDMENT AND RESTATEMENT OF EXISTING NOTE
PURCHASE AND PRIVATE SHELF AGREEMENT.

 

This Agreement amends, restates and replaces in its entirety that certain Note
Purchase and Private Shelf Agreement, dated as of August 4, 2015 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Original Agreement”), between the Persons which are parties hereto as of the
date hereof.  Certain capitalized and other terms used in this Agreement are
defined in Schedule A; and references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.

 

1B                                EXISTING 2015 NOTES.

 

On November 20, 2015 the Company issued and sold $100,000,000 aggregate original
principal amount of its 4.26% Senior Notes due November 20, 2028 (as amended,
restated, supplemented or otherwise modified from time to time, the “2015
Notes”, such term to include any such notes issued in substitution therefor
pursuant to Section 13 of the Original Agreement or this Agreement).  The 2015
Notes are substantially in the form set out in Exhibit A-I.

 

1C                                AUTHORIZATION OF ISSUE OF SHELF NOTES.

 

The Company will authorize the issue and sale of its additional senior notes (as
amended, restated, supplemented or otherwise modified from time to time, the
“Shelf Notes”) in the aggregate principal amount of up to $40,000,000, to be
dated the date of issue thereof, to mature, in the case of each Shelf Note so
issued, no more than 15 years after the date of original issuance

 

--------------------------------------------------------------------------------


 

thereof, to have an average life, in the case of each Shelf Note so issued, of
no more than 12 years after the date of original issuance thereof, to bear
interest on the unpaid balance thereof from the date thereof at the rate per
annum, and to have such other particular terms, as shall be set forth, in the
case of each Shelf Note so issued, in the Confirmation of Acceptance with
respect to such Shelf Note delivered pursuant to Section 2B(5), and to be
substantially in the form of Exhibit A-II.  The terms “Shelf Note” and “Shelf
Notes” as used herein shall include each Shelf Note delivered pursuant to any
provision of this Agreement and each Shelf Note delivered in substitution or
exchange for any Shelf Note pursuant to any such provision.  The term “Note” and
“Notes” as used herein shall include each 2015 Note and each Shelf Note
delivered pursuant to any provision of the Original Agreement or this Agreement
and each Note delivered in substitution or exchange for any such Note pursuant
to any such provision.  Notes that have (i) the same final maturity, (ii) the
same principal prepayment dates, (iii) the same principal prepayment amounts (as
a percentage of the original principal amount of each Note), (iv) the same
interest rate, (v) the same interest payment periods, and (vi) the same date of
issuance (which, in the case of a Note issued in exchange for another Note,
shall be deemed for these purposes the date on which such Note’s ultimate
predecessor Note was issued), are herein called a “Series” of Notes.

 

2                                         SALE AND PURCHASE OF NOTES

 

2A                                [INTENTIONALLY OMITTED].

 

2B                                SALE AND PURCHASE OF SHELF NOTES.

 

2B(1)                 Facility.  AIG is willing to consider, in its sole
discretion and within limits that may be authorized for purchase by AIG
Affiliates from time to time, the purchase of Shelf Notes by AIG Affiliates
pursuant to this Agreement.  The willingness of AIG to consider such purchase of
Shelf Notes is herein called the “Facility.”  At any time, (i) the aggregate
principal amount of Shelf Notes stated in Section 1C, minus (ii) the aggregate
principal amount of Shelf Notes purchased and sold pursuant to this Agreement
prior to such time, minus (iii) the aggregate principal amount of Accepted Notes
(as hereinafter defined) which have not yet been purchased and sold hereunder
prior to such time, is herein called the “Available Facility Amount” at such
time.  NOTWITHSTANDING THE WILLINGNESS OF AIG TO CONSIDER PURCHASES OF SHELF
NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER
AIG NOR ANY AIG AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO
PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO
SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED
AS A COMMITMENT BY AIG OR ANY AIG AFFILIATE.

 

2B(2)                 Issuance Period.  Shelf Notes may be issued and sold
pursuant to this Agreement until the earlier of (i) the third anniversary of the
date of this Agreement (or if such date is not a New York Business Day, the New
York Business Day next preceding such date), and (ii) the thirtieth day after
AIG shall have given to the Company, or the Company shall have given to AIG,
written notice stating that it elects to terminate the issuance and sale of
Shelf Notes pursuant to this Agreement (or if such thirtieth day is not a New
York Business Day, the New York Business Day next preceding such thirtieth
day).  The period during which Shelf Notes may be issued and sold pursuant to
this Agreement is herein called the “Issuance Period.”

 

2

--------------------------------------------------------------------------------


 

2B(3)                 Request For Purchase.  The Company may from time to time
during the Issuance Period make requests for purchases of Shelf Notes (each such
request being herein called a “Request for Purchase”).  Each Request for
Purchase shall be made to AIG by email or overnight delivery service, and shall
(i) specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $10,000,000 and not be greater than the Available
Facility Amount at the time such Request for Purchase is made, (ii) specify the
principal amounts, final maturities (which shall be no more than 15 years from
the date of original issuance), and principal prepayment dates and amounts
(which shall result in an average life of no more than 12 years from the date of
original issuance) of the Shelf Notes covered thereby, (iii) specify the
interest payment periods (which shall be quarterly or semi-annually),
(iv) specify the use of proceeds of such Shelf Notes, (v) specify the proposed
day for the closing of the purchase and sale of such Shelf Notes, which shall be
a Business Day during the Issuance Period not less than 10 Business Days and not
more than 90 days after the making of such Request for Purchase, (vi) specify
the number of the account and the name and address of the depository institution
to which the purchase prices of such Shelf Notes are to be transferred on the
Closing Day for such purchase and sale, (vii) certify that the representations
and warranties contained in Section 5 are true on and as of the date of such
Request for Purchase and that there exists on the date of such Request for
Purchase no Event of Default or Default, and (viii) be substantially in the form
of Exhibit B attached hereto.  Each Request for Purchase shall be in writing and
shall be deemed made when received by AIG.

 

2B(4)                 Rate Quotes.  Not later than 5 Business Days after the
Company shall have given AIG a Request for Purchase pursuant to Section 2B(3),
AIG may, but shall be under no obligation to, provide to the Company by
telephone, electronic mail or facsimile interest rate quotes for the several
principal amounts, maturities and principal prepayment schedules, and interest
payment periods of Shelf Notes specified in such Request for Purchase.  Each
quote shall represent the interest rate per annum payable on the outstanding
principal balance of such Shelf Notes at which an AIG Affiliate would be willing
to purchase such Shelf Notes at 100% of the principal amount thereof.

 

2B(5)                 Acceptance.  Within 2 minutes after AIG shall have
provided any interest rate quotes pursuant to Section 2B(4) or such shorter
period as AIG may specify to the Company (such period herein called the
“Acceptance Window”), the Company may, subject to Section 2B(6), elect to accept
such interest rate quotes as to not less than $10,000,000 aggregate principal
amount of the Shelf Notes specified in the related Request for Purchase.  Such
election shall be made by an Authorized Officer of the Company notifying AIG by
telephone or email within the Acceptance Window (but not earlier than 9:30
a.m. or later than 1:30 p.m. (or such later time as AIG may agree), New York
City local time) that the Company elects to accept such interest rate quotes,
specifying the Shelf Notes (each such Shelf Note being herein called an
“Accepted Note”) as to which such acceptance (herein called an “Acceptance”)
relates.  The day the Company notifies AIG of an Acceptance with respect to any
Accepted Notes is herein called the “Acceptance Day” for such Accepted Notes. 
Any interest rate quotes as to which AIG does not receive an Acceptance within
the Acceptance Window shall expire, and no purchase or sale of Shelf Notes
hereunder shall be made based on such expired interest rate

 

3

--------------------------------------------------------------------------------


 

quotes.  Subject to Section 2B(6) and the other terms and conditions hereof, the
Company agrees to sell to an AIG Affiliate, and AIG agrees to cause the purchase
by an AIG Affiliate of, the Accepted Notes at 100% of the principal amount of
such Accepted Notes.  As soon as practicable following the Acceptance Day, the
Company, and such AIG Affiliate which is to purchase any such Accepted Notes
will execute a confirmation of such Acceptance substantially in the form of
Exhibit C (herein called a “Confirmation of Acceptance”).  If the Company should
fail to execute and return to such AIG Affiliate within 2 Business Days
following receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, such AIG Affiliate may at its election at any time prior to its
receipt thereof cancel the closing with respect to such Accepted Notes by so
notifying the Company in writing.

 

2B(6)                 Market Disruption.  Notwithstanding the provisions of
Section 2B(5), if AIG shall have provided interest rate quotes pursuant to
Section 2B(4) and thereafter, prior to the time an Acceptance with respect to
such quotes shall have been notified to AIG in accordance with Section 2B(5),
the domestic market for United States treasury securities or derivatives shall
have closed or there shall have occurred a general suspension, material
limitation, or significant disruption of trading in securities generally on the
New York Stock Exchange or in the domestic market for United States treasury
securities or derivatives, then such interest rate quotes shall expire, and no
purchase or sale of Shelf Notes hereunder shall be made based on such expired
interest rate quotes.  If the Company thereafter notifies AIG of the Acceptance
of any such interest rate quotes, such Acceptance shall be ineffective for all
purposes of this Agreement, and AIG shall promptly notify the Company that the
provisions of this Section 2B(6) are applicable with respect to such Acceptance.

 

2B(7)                 Facility Closings.  Not later than 1:30 p.m. (New York
City local time) on the Closing Day for any Accepted Notes, the Company will
deliver to each Purchaser listed in the Confirmation of Acceptance relating
thereto at the offices of Winston & Strawn LLP, 200 Park Avenue, New York, NY
10166-4193 (or such other address as AIG may specify in writing), the Accepted
Notes to be purchased by such Purchaser in the form of one or more Notes in
denominations of not less than $1,000,000, dated the applicable Closing Day and
registered in such Purchaser’s name (or in the name of its nominee), against
payment of the purchase price thereof by transfer of immediately available funds
for credit to the account specified in the Request for Purchase of such Notes. 
If the Company fails to tender to any Purchaser the Accepted Notes to be
purchased by such Purchaser on the scheduled Closing Day for such Accepted Notes
as provided above in this paragraph 2B(7), or any of the conditions specified in
Section 4 shall not have been fulfilled by the time required on such scheduled
Closing Day, the Company shall, prior to 2:00 p.m., New York City local time, on
such scheduled Closing Day notify AIG (which notification shall be deemed
received by each Purchaser) in writing whether (i) such closing is to be
rescheduled (such rescheduled date to be a Business Day during the Issuance
Period not less than one Business Day and not more than 10 Business Days after
such scheduled Closing Day (the “Rescheduled Closing Day”)) and certify to AIG
(which certification shall be for the benefit of each Purchaser) that the
Company reasonably believes that it will be able to comply with the conditions
set forth in Section 4 on such Rescheduled Closing Day and that the Company will
pay the Delayed Delivery Fee in accordance with Section 2B(8)(iii), or (ii) such
closing is to be canceled and the Company will pay the Cancellation Fee as
provided in Section 2B(8)(iv).  In the event that the Company shall fail to give
such notice referred to in the immediately preceding sentence, AIG (on behalf of
each Purchaser) may at its

 

4

--------------------------------------------------------------------------------


 

election, at any time after 2:00 p.m., New York City local time, on such
scheduled Closing Day, notify the Company in writing that such closing is to be
canceled and the Company is obligated to pay the Cancellation Fee as provided in
Section 2B(8)(iv).  Notwithstanding anything to the contrary appearing in this
Agreement, the Company may elect to reschedule a closing with respect to any
given Accepted Notes on not more than one occasion, unless AIG shall have
otherwise consented in writing.

 

2B(8)                 Fees.

 

2B(8)(i)                                                     [Intentionally
Omitted].

 

2B(8)(ii)                                                 [Intentionally
Omitted].

 

2B(8)(iii)                                             Delayed Delivery Fees.

 

(a) In the Event of a Delayed Closing.  If the closing of the purchase and sale
of any Accepted Note is delayed for any reason beyond the original Closing Day
for such Accepted Note but such closing is ultimately consummated, then the
Company shall pay to or as directed by AIG, on the actual Closing Day of such
purchase and sale, an amount (herein called the “Delayed Delivery Fee”) equal
to:

 

(BEY - MMY) X DTS/360 X PA

 

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on an alternative Dollar investment of the highest quality selected by AIG
having a maturity date or dates the same as, or closest to, the Rescheduled
Closing Day from time to time fixed for the delayed delivery of such Accepted
Note; “DTS” means Days to Settlement, i.e., the number of actual days elapsed
from and including the original Closing Day for such Accepted Note to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.

 

In no case shall the Delayed Delivery Fee be less than zero.  Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with Section 2B(7).

 

(b) In the Event of Cancellation.  If the Company at any time notifies AIG in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if AIG notifies the Company in writing under the
circumstances set forth in the last sentence of paragraph 2B(5) or the
penultimate sentence of Section 2B(7) that the closing of the purchase and sale
of such Accepted Note is to be canceled, or if the closing of the purchase and
sale of such Accepted Note is not consummated on or prior to the last day of the
Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company shall pay to or as directed by AIG in immediately available
funds on the Cancellation Date an amount (herein called the “Cancellation Event
Delayed Delivery Fee”) equal to:

 

5

--------------------------------------------------------------------------------


 

(BEY - MMY) X DTS/360 X PA

 

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on an alternative Dollar investment of the highest quality selected by AIG
having a maturity date or dates the same as, or closest to, the original
scheduled Closing Day or any Rescheduled Closing Day from time to time fixed for
the delayed delivery of such Accepted Note; “DTS” means Days to Settlement,
i.e., the number of actual days elapsed from and including the Acceptance Day
for such Accepted Note to but excluding the Cancellation Date of such Accepted
Note; and “PA” means Principal Amount, i.e., the principal amount of the
Accepted Note for which such calculation is being made.

 

In no case shall the Cancellation Event Delayed Delivery Fee be less than zero.

 

2B(8)(iv)                                              Cancellation Fee.  If the
Company at any time notifies AIG in writing that the Company is canceling the
closing of the purchase and sale of any Accepted Note, or if AIG notifies the
Company in writing under the circumstances set forth in the last sentence of
paragraph 2B(5) or the penultimate sentence of Section 2B(7) that the closing of
the purchase and sale of such Accepted Note is to be canceled, or if the closing
of the purchase and sale of such Accepted Note is not consummated on or prior to
the last day of the Issuance Period, the Company shall pay to or as directed by
AIG in immediately available funds on the Cancellation Date an amount (herein
called the “Cancellation Fee”) equal to:

 

PI X PA

 

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by AIG) of
the Hedge Treasury Note(s) on the Cancellation Date over the bid price (as
determined by AIG) of the Hedge Treasury Note(s) on the Acceptance Day for such
Accepted Note by (b) such bid price; and “PA” has the meaning ascribed to it in
paragraph 2B(8)(iii).  The foregoing bid and ask prices shall be as reported by
such publicly available source of such market data as is then customarily used
by AIG, and rounded to the second decimal place.

 

In no case shall the Cancellation Fee be less than zero.

 

3                                         [INTENTIONALLY OMITTED].

 

4                                         CONDITIONS.

 

The effectiveness of this Agreement is subject to the satisfaction of the
conditions set forth in Section 4A, and the obligation of any Purchaser to
purchase and pay for any Shelf Notes is subject to the fulfillment to its
satisfaction, on or before the applicable Closing Day, of the conditions set
forth in Section 4B:

 

4A                                CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT.

 

4A(1)                 Officer’s Certificate (Unencumbered Assets/Qualified
Mortgage Loans).   The Company shall have delivered to AIG and the 2015
Purchasers an Officer’s Certificate, dated the date of this Agreement, setting
forth a listing of the Unencumbered Assets and Qualified Mortgage Loans as of
the date of this Agreement.

 

6

--------------------------------------------------------------------------------


 

4A(2)                 Officer’s Certificate (Bringdown).  The Company shall have
delivered to AIG and the 2015 Purchasers an Officer’s Certificate, dated the
date of this Agreement, certifying that (a) the representations and warranties
of the Company in Section 5 hereof are correct on and as of the date of this
Agreement, and (b) on and as of the date of this Agreement (both immediately
before and immediately after giving effect to the effectiveness of the
agreements herein) no Default or Event of Default has occurred and is
continuing.

 

4A(3)                 Payment of Special Counsel Fees.  Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the date
hereof the fees, charges and disbursements of the special counsel of AIG and the
2015 Purchasers referred to in Section 4B(1)(g), to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to the date hereof.

 

4B                                CONDITIONS TO EACH CLOSING.

 

4B(1)                 Certain Documents.  AIG and each Purchaser that is
purchasing Notes on such Closing Day shall have received the following, each
dated the applicable Closing Day (except as provided in clause (h)):

 

(a)                                 The Note(s) to be purchased by such
Purchaser;

 

(b)                                 an Officer’s Certificate from the Company,
certifying that the conditions specified in Sections 4B(3), 4B(4) and 4B(5) have
been fulfilled;

 

(c)                                  certified copies of the resolutions of the
Company, authorizing the execution and delivery of the Transaction Documents
(and authorizing the issuance of the applicable Series of Notes), and of all
documents evidencing other necessary corporate or similar action and
governmental approvals, if any, with respect to the Transaction Documents and
the applicable Series of Notes;

 

(d)                                 a certificate of the Secretary or an
Assistant Secretary and one other officer of the Company, certifying the names
and true signatures of the officers of the Company authorized to sign the
Transaction Documents;

 

(e)                                  certified copies of the articles of
incorporation and by-laws of the Company;

 

(f)                                   favorable opinions of:  (i) Reed Smith
LLP, special counsel for the Company, satisfactory to such Purchaser and
substantially in the form of Exhibit D-1 attached hereto, and as to such other
matters as such Purchaser may reasonably request, and (ii) Ballard Spahr LLP,
special Maryland counsel for the Company, satisfactory to such Purchaser and
substantially in the form of Exhibit D-2 attached hereto, and as to such other
matters as such Purchaser may reasonably request.  The Company hereby directs
each such counsel to deliver such opinion, agrees that the issuance and sale of
any Notes will constitute a reconfirmation of such direction, and understands
and agrees that each Purchaser receiving such an opinion will and is hereby
authorized to rely on such opinion;

 

7

--------------------------------------------------------------------------------


 

(g)                                  a favorable opinion of Winston & Strawn
LLP, special counsel for AIG and the Purchasers, as to such matters incident to
the matters herein contemplated related to the applicable Series of Notes as
such Purchaser reasonably requests;

 

(h)                                 a good standing or similar certificate for
the Company from the appropriate Governmental Authority of its jurisdiction of
organization, dated as of a recent date, and such other evidence of the status
of the Company as such Purchaser may reasonably request; and

 

(i)                                     additional documents or certificates
with respect to legal matters or corporate or other proceedings related to the
transactions contemplated hereby as may be reasonably requested by such
Purchaser prior to the applicable Closing Day.

 

4B(2)                 Payment of Fees.  The Company shall have paid to or as
directed by AIG any fees due pursuant to or in connection with this Agreement,
including any Delayed Delivery Fee due pursuant to Section 2B(8)(iii).

 

4B(3)                 Representations and Warranties.  The representations and
warranties of the Company in Section 5 hereof shall, in each case, be correct
when made and on and as of such Closing Day.

 

4B(4)                 Performance; No Default.  The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at such Closing Day,
and after giving effect to the issue and sale of the applicable Series of Notes
(and the application of the proceeds thereof pursuant to the requirements of
Section 5.14) no Default or Event of Default shall have occurred and be
continuing.

 

4B(5)                 Changes in Structure.  The Company shall not have changed
its jurisdiction of organization or been a party to any merger or consolidation
or succeeded to all or any substantial part of the liabilities of any other
Person, at any time following the date of the most recent financial statements
referred to in Section 5.5.

 

4B(6)                 Purchase Permitted By Applicable Law, Etc.  Each
Purchaser’s purchase of Notes on such Closing Day shall (i) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as Section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (ii) not violate
any applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System), and (iii) not subject such Purchaser
to any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof.  If
requested by any Purchaser of Notes on such Closing Day, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
it may reasonably specify to enable it to determine whether such purchase is so
permitted.

 

8

--------------------------------------------------------------------------------


 

4B(7)                 Private Placement Number.  A Private Placement number
issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
Securities Valuation Office of the National Association of Insurance
Commissioners) shall have been obtained for each Series of Notes to be issued on
the applicable Closing Day.

 

4B(8)                 Proceedings and Documents.  All corporate, organizational
and other proceedings in connection with the transactions contemplated by this
Agreement and all documents and instruments incident to such transactions shall
be reasonably satisfactory to each Purchaser purchasing Notes on the applicable
Closing Day and its special counsel, and each such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such counsel may reasonably
request.

 

5                                         REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to each Purchaser that:

 

5.1                               Organization; Power and Authority.

 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of Maryland, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the requisite power and authority to own or hold under lease the
Properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver the Transaction
Documents and to perform the provisions of the Transaction Documents which it is
required to perform.  The Company is organized in conformity with the
requirements for qualification as a REIT under the Code, and its method of
operation enables it to meet the requirements for qualification and taxation as
a REIT under the Code.

 

5.2                               Authorization, Etc.

 

This Agreement, the Notes and the other Transaction Documents have been duly
authorized by all necessary action on the part of the Company, and each of this
Agreement and the other Transaction Documents (other than the Notes)
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

5.3                               Disclosure.

 

Neither this Agreement nor any other document, certificate or statement
furnished to AIG by or on behalf of the Company in connection herewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein not
misleading in light of the circumstances under which they were made, AIG
acknowledging that as to any projections furnished to AIG, the Company only
represents that the

 

9

--------------------------------------------------------------------------------


 

same were prepared in good faith on the basis of information and estimates the
Company believed to be reasonable at the time of the preparation and delivery
thereof.  There is no fact known to the Company that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the other documents, certificates and other writings (including the Company’s
most recent reports on Form 10-Q and Form 10-K and the Company’s reports on
Form 8-K filed during the period from December 31, 2015 through the date hereof)
delivered to AIG by or on behalf of the Company.  Since the date of the most
recent audited balance sheet delivered pursuant to Section 7.1(b), or if no such
balance sheet has been delivered, the most recent audited balance sheet referred
to in Section 5.5, there has been no change in the financial condition,
operations, business, Properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the other documents, certificates and other writings delivered to AIG by or
on behalf of the Company.

 

5.4                               Organization and Ownership of Equity in
Subsidiaries; Affiliates.

 

(a)                                 Schedule 5.4 contains complete and correct
lists as of the date hereof (i) of each of the Subsidiaries of the Company,
showing, as to each such Subsidiary, whether such Subsidiary is an Unencumbered
Asset Subsidiary, the correct name thereof, the jurisdiction of its
organization, the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares or
units of each class issued and outstanding, (ii) of each of the Company’s
Affiliates, other than such Person’s Subsidiaries, and (iii) of the Company’s
directors and senior officers.

 

(b)                                 All of the outstanding shares of capital
stock or similar equity interests of each Subsidiary owned by the Company and
its Subsidiaries have been validly issued, are fully paid and nonassessable and
are owned by the Company or another Subsidiary free and clear of any Lien except
as disclosed on Schedule 5.4.

 

(c)                                  Each Subsidiary is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the Properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

 

(d)                                 No Subsidiary is a party to, or otherwise
subject to any legal, regulatory, contractual or other restriction (other than
this Agreement, the agreements listed on Schedule 5.4 and customary limitations
imposed by corporate law or similar statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.

 

10

--------------------------------------------------------------------------------


 

5.5                               Financial Statements.

 

The Company has furnished each holder of Notes and each Purchaser of Accepted
Notes with the following financial statements:  (i) consolidated balance sheets
of the Company and its Subsidiaries as of the last day in each of the last three
Fiscal Years completed prior to the date as of which this representation is made
or repeated (other than Fiscal Years completed within 90 days prior to such date
for which audited financial statements have not been released), and consolidated
statements of income, retained earnings and cash flows of the Company and its
Subsidiaries for each such year, all certified by independent certified public
accountants of recognized international standing; and (ii) unaudited
consolidated balance sheets of the Company and its Subsidiaries as at the end of
the quarterly period (if any) most recently completed prior to such date and
after the end of the most recent Fiscal Year (other than quarterly periods
completed within 45 days prior to such date for which financial statements have
not been released) and unaudited consolidated statements of income and cash
flows of the Company and its Subsidiaries for the periods from the beginning of
the Fiscal Years in which such quarterly periods are included to the end of such
quarterly periods and the comparable quarterly period in the immediately
preceding Fiscal Year.  Such financial statements (including any related
schedules and/or notes) have been prepared in accordance with GAAP (subject, as
to interim statements, to changes resulting from year-end adjustments)
consistently applied throughout the periods involved and show all liabilities,
direct and contingent, of the Company and its Subsidiaries required to be shown
in accordance with such principles.  The balance sheets fairly present in all
material respects the consolidated financial condition of the Company and its
Subsidiaries as at the dates thereof, and the statements of income, retained
earnings and cash flows fairly present the consolidated financial results of
their operations for the periods indicated.  The Company and its Subsidiaries do
not have any Material liabilities that are not disclosed on such financial
statements or otherwise disclosed in writing to the Purchasers.  No event has
occurred since the end of the most recent Fiscal Year for which such audited
financial statements have been furnished which has had or could reasonably be
expected to have a Material Adverse Effect.

 

5.6                               Compliance with Laws; Other Instruments, Etc.

 

The execution, delivery and performance by the Company of the Transaction
Documents will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any Property
of the Company or any of its Subsidiaries under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter (or
similar constitutive documents) or bylaws (or similar documents), or any other
agreement or instrument to which the Company or any of its Subsidiaries is bound
or by which the Company or any of its Subsidiaries or any of their respective
Properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any of its Subsidiaries, or (iii) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any of its Subsidiaries.

 

Neither the Company nor any Subsidiary is in default under the terms of any
covenant, indenture or agreement of or affecting such Person or any of its
Property, which default, if uncured, could reasonably be expected to have a
Material Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

5.7                               Governmental Authorizations, Etc.

 

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement, the Notes or the other
Transaction Documents.

 

5.8                               Litigation; Observance of Agreements, Statutes
and Orders.

 

(a)                                 There are no actions, suits, investigations
or proceedings pending or, to the actual knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries or any Property of
the Company or any of its Subsidiaries in any court or before any arbitrator of
any kind or before or by any Governmental Authority that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Neither the Company nor any Subsidiary is in
default under any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance,
rule or regulation (including without limitation Environmental Laws or the USA
PATRIOT Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.9                               Taxes.

 

All tax returns required to be filed by the Company or any Subsidiary in any
jurisdiction have, in fact, been filed, and all taxes, assessments, fees, and
other governmental charges upon the Company or any Subsidiary or upon any of its
Property, income or franchises, which are shown to be due and payable in such
returns, have been paid, except such taxes, assessments, fees and governmental
charges, if any, as are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided
or where the failure to so file or pay would not cause a Material Adverse
Effect.  The Company does not know of any proposed additional tax assessment
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts.  Adequate provisions in accordance
with GAAP for taxes on the books of the Company and each Subsidiary have been
made for all open years, and for its current fiscal period.

 

5.10                        Title to Property; Leases.

 

The Company and its Subsidiaries have good and sufficient title to their
respective Properties (other than Properties which are leased) that individually
or in the aggregate are Material, including all such Properties reflected in the
most recent audited balance sheet delivered pursuant to Section 7.1(b), or if no
such balance sheet has been delivered, the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement.

 

12

--------------------------------------------------------------------------------


 

5.11                        Licenses, Permits, Etc.

 

(a)                                 The Company and its Subsidiaries own,
possess or have the right to use all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto, that individually or in the
aggregate are Material, without known conflict with the rights of others.

 

(b)                                 To the best knowledge of the Company, no
product of the Company or any of its Subsidiaries infringes in any material
respect any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person.

 

(c)                                  To the best knowledge of the Company, there
is no Material violation by any Person of any right of the Company or any of its
Subsidiaries with respect to any patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned or used by the Company
or any of its Subsidiaries.

 

5.12                        Compliance with ERISA.

 

(a)                                 The Company, each Subsidiary and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse Effect. 
None of the Company, any Subsidiary or any ERISA Affiliate has incurred any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in section
3 of ERISA), and no event, transaction or condition has occurred or exists that
could reasonably be expected to result in the incurrence of any such liability
by the Company, any Subsidiary or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of the Company, any
Subsidiary or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or pursuant to section 430 or
436 of the Code or section 4068 of ERISA, other than such liabilities or Liens
as would not be individually or in the aggregate Material.

 

(b)                                 The present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities.  The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.  Following the effective date of the Pension Act, for any Plan which is
subject to the Pension Funding Rules, the funding target attainment percentage,
within the meaning of Section 303 of ERISA or Section 430 of the Code, for such
Plan is not less than 100%.

 

(c)                                  The Company, the Subsidiaries and its ERISA
Affiliates have not incurred withdrawal liabilities (and are not subject to
contingent withdrawal liabilities) under section 4201 or 4204 of ERISA in
respect of Multiemployer Plans that individually or in the aggregate are
Material.

 

13

--------------------------------------------------------------------------------


 

(d)                                 The expected postretirement benefit
obligation (determined as of the last day of the Company’s most recently ended
Fiscal Year in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 715-60 (formerly known as Financial Accounting
Standards Board Statement No. 106), without regard to liabilities attributable
to continuation coverage mandated by section 4980B of the Code) of the Company
and its Subsidiaries is not Material.

 

(e)                                  The execution and delivery of this
Agreement and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to section
4975(c)(1)(A)-(D) of the Code.  The representation by the Company to each
Purchaser in the first sentence of this Section 5.12(e) is made in reliance upon
and subject to the accuracy of such Purchaser’s representation in Section 6.2 as
to the sources of the funds used to pay the purchase price of the Notes to be
purchased by such Purchaser.

 

5.13                        Private Offering.

 

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and other Institutional Investors (as defined in
clause (c) to the definition of such term), each of which has been offered the
Notes at a private sale for investment.  Neither the Company nor anyone acting
on its behalf has taken, or will take, any action that would constitute a
general solicitation with respect to the issuance or sale of the Notes or that
otherwise would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or the registration requirements
of any securities or blue sky laws of any applicable jurisdiction.

 

5.14                        Use of Proceeds; Margin Regulations.

 

The Company will apply the proceeds of the sale of each Series of Shelf Notes in
the manner described in the applicable Request for Purchase with respect to such
Series of Shelf Notes.  None of the proceeds of the sale of the Notes hereunder
will be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 25% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 25% of the value of such
assets.  As used in this Section, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.

 

14

--------------------------------------------------------------------------------


 

5.15                        Existing Indebtedness for Borrowed Money; Future
Liens.

 

(a)                                 Except as described therein, Schedule 5.15
sets forth a complete and correct list of all outstanding Indebtedness for
Borrowed Money of the Company and its Subsidiaries as of December 31, 2015
(including a description of the obligors and obligees, principal amount
outstanding and collateral therefor, if any, and Guaranties thereof, if any),
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness for
Borrowed Money of the Company or any of its Subsidiaries.

 

(b)                                 Neither the Company nor any Subsidiary has
agreed or consented to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its Property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.1.

 

(c)                                  As of the date hereof, neither the Company
nor any Subsidiary is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness for Borrowed Money of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness for Borrowed Money of the Company or any Subsidiary,
except as specifically indicated in Schedule 5.15.

 

5.16                        Foreign Assets Control Regulations, Etc.

 

(a)                                 Neither the Company nor any Controlled
Entity is (i) a Person whose name appears on the list of Specially Designated
Nationals and Blocked Persons published by the Office of Foreign Assets Control,
United States Department of the Treasury (“OFAC”) (an “OFAC Listed Person”)
(ii) an agent, department, or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, (x) any
OFAC Listed Person or (y) any Person, entity, organization, foreign country or
regime that is subject to any OFAC Sanctions Program, or (iii) otherwise
blocked, subject to sanctions under or engaged in any activity in violation of
other United States economic sanctions, including but not limited to, the
Trading with the Enemy Act, the International Emergency Economic Powers Act, the
Comprehensive Iran Sanctions, Accountability and Divestment Act (“CISADA”) or
any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause (iii), a “Blocked Person”).  Neither the
Company nor any Controlled Entity has been notified that its name appears or may
in the future appear on a state list of Persons that engage in investment or
other commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.

 

(b)                                 No part of the proceeds from the sale of the
Notes hereunder constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, or (ii) otherwise in
violation of U.S. Economic Sanctions.

 

15

--------------------------------------------------------------------------------


 

(c)                                   Neither the Company nor any Controlled
Entity (i) has been found in violation of, charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT
Act or any other United States law or regulation governing such activities
(collectively, “Anti-Money Laundering Laws”) or any U.S. Economic Sanctions
violations, (ii) to the Company’s actual knowledge after making due inquiry, is
under investigation by any Governmental Authority for possible violation of
Anti-Money Laundering Laws or any U.S. Economic Sanctions violations, (iii) has
been assessed civil penalties under any Anti-Money Laundering Laws or any U.S.
Economic Sanctions, or (iv) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws.  The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Money Laundering Laws and U.S. Economic Sanctions.

 

(d)                                 (i)                                    
Neither the Company nor any Controlled Entity (1) has been charged with, or
convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a United States of America or any non-United
States of America country or jurisdiction, including but not limited to, the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010 (collectively,
“Anti-Corruption Laws”), (2) to the Company’s best knowledge, is under
investigation by any United States of America or non-United States of America
Governmental Authority for possible violation of Anti-Corruption Laws, (3) has
been assessed civil or criminal penalties under any Anti-Corruption Laws, or
(4) has been or is the target of sanctions imposed by the United Nations or the
European Union.

 

(ii)                                  To the Company’s best knowledge, neither
the Company nor any Controlled Entity has, within the last five years, directly
or indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of:  (1) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty; (2) inducing a Governmental Official to do or omit
to do any act in violation of the Governmental Official’s lawful duty; or
(3) inducing a Governmental Official or a commercial counterparty to use his or
her influence with a government or instrumentality to affect any act or decision
of such government or entity; in each case which is contrary to applicable law;
and

 

(iii)                               No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for any improper payments,
including bribes, to any Governmental Official or commercial counterparty in
order to obtain, retain or direct business or obtain any improper advantage. 
The Company has established procedures and controls which it reasonably believes
are adequate (and otherwise comply with applicable law) to ensure that the
Company and each Controlled Entity is and will continue to be in compliance with
all applicable Anti-Corruption Laws.

 

16

--------------------------------------------------------------------------------


 

5.17                        Status under Certain Statutes.

 

Neither the Company nor any of its Subsidiaries is subject to regulation under
the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or
the Federal Power Act, as amended.

 

5.18                        Environmental Matters.

 

(a)                                 Neither the Company nor any Subsidiary has
actual knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against the Company or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Neither the Company nor any Subsidiary has
actual knowledge of any claim or has actual knowledge that any of its tenants
has received any notice of any claim, and neither the Company nor any Subsidiary
has actual knowledge that any proceeding has been instituted raising any claim
against any tenant of the Company or its Subsidiaries with respect to their use
of any real properties or other assets now or formerly owned, leased or operated
by any of the Company or its Subsidiaries, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as could not reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  Neither the Company nor any Subsidiary has
actual knowledge of any facts which would give rise to any claim, public or
private, of violation of Environmental Laws or damage to the environment
emanating from, occurring on or in any way related to real properties now or
formerly owned, leased or operated by any of them or to other assets or their
use, except, in each case, such as could not reasonably be expected to result in
a Material Adverse Effect.

 

(d)                                 Neither the Company nor any Subsidiary has,
and to the actual knowledge of the Company and its Subsidiaries none of its
tenants has, stored any material quantities of Hazardous Materials on real
properties now or formerly owned, leased or operated by any of the Company or
its Subsidiaries; and neither the Company nor any Subsidiary has, and to the
actual knowledge of the Company and its Subsidiaries none of its tenants or any
other Person has, disposed of any Hazardous Materials in a manner contrary to
any Environmental Laws in each case in any manner that could reasonably be
expected to result in a Material Adverse Effect;

 

(e)                                  To the actual knowledge of the Company and
its Subsidiaries, the tenants of the Company and its Subsidiaries have obtained
all governmental approvals required for the operation of the Properties under
applicable Environmental Laws, except such as could not reasonably be expected
to result in a Material Adverse Effect; and

 

(f)                                   To the actual knowledge of the Company,
all buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

 

17

--------------------------------------------------------------------------------


 

5.19                        Stock of the Company.

 

As of the date hereof, the entire outstanding capital stock of the Company
consists of Common Stock, 38,148,441 shares outstanding.

 

5.20                        Condition of Property; Casualties; Condemnation.

 

To the actual knowledge of the Company or its Unencumbered Asset Subsidiaries,
and except such as has not had, and could not reasonably be expected to have, a
Material Adverse Effect, each Property owned by them (a) is in good repair,
working order and condition, normal wear and tear excepted, (b) is free of
structural defects, (c) is not subject to material deferred maintenance, and
(d) has and will have all building systems contained therein in good repair,
working order and condition, normal wear and tear excepted.  To the actual
knowledge of the Company or of any of its Subsidiaries, and except such as has
not had, and could not reasonably be expected to have, a Material Adverse
Effect, none of the Properties owned by them is currently affected as a result
of any fire, explosion, earthquake, flood, drought, windstorm, accident, strike
or other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, permits or concessions by a Governmental Authority,
riot, activities of armed forces or acts of God or of any public enemy.  No
condemnation or other like proceedings that has had, or could reasonably be
expected to result in, a Material Adverse Effect, are pending and served nor, to
the actual knowledge of the Company or its Subsidiaries, threatened against any
Property owned by it or any of its Subsidiaries in any manner whatsoever.  No
casualty has occurred to any such Property that could reasonably be expected to
have a Material Adverse Effect.

 

5.21                        Legal Requirements and Zoning.

 

To the actual knowledge of the Company and its Subsidiaries, the use and
operation of each Property owned by the Company or its Subsidiaries constitutes
a legal use under applicable zoning regulations (as the same may be modified by
special use permits or the granting of variances) and complies in all material
respects with all Legal Requirements, and does not violate in any material
respect any material approvals, material restrictions of record or any material
agreement affecting any such Property (or any portion thereof).

 

5.22                        [Intentionally Omitted].

 

5.23                        Solvency.

 

The Company and each of its Subsidiaries are solvent, able to pay their debts as
they become due, and have sufficient capital to carry on their business as
currently conducted.

 

5.24                        Hostile Tender Offers.

 

None of the proceeds of the sale of any Notes will be used to finance a Hostile
Acquisition.

 

18

--------------------------------------------------------------------------------


 

6                                         REPRESENTATIONS OF THE PURCHASERS.

 

6.1                               Purchase for Investment.  Each Purchaser of
any Series of Shelf Notes severally represents that it is purchasing such Notes
for its own account or for one or more separate accounts maintained by such
Purchaser or for the account of one or more pension or trust funds and not with
a view to the distribution thereof, provided that the disposition of such
Purchaser’s or their property shall at all times be within such Purchaser’s or
their control.  Each such Purchaser understands that such Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register such Notes.

 

6.2                               Source of Funds.

 

Each Purchaser of any Series of Shelf Notes severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
such Notes to be purchased by such Purchaser hereunder:

 

(a)                                 the Source is an “insurance company general
account” (as the term is defined in the United States Department of Labor’s
Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the reserves
and liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(b)                                 the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(c)                                  the Source is either (i) an insurance
company pooled separate account, within the meaning of PTE 90-1, or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 and, except as
disclosed by such Purchaser to the Company in writing pursuant to this clause
(c), no employee benefit plan or group of plans maintained by the same employer
or employee organization beneficially owns more than 10% of all assets allocated
to such pooled separate account or collective investment fund; or

 

19

--------------------------------------------------------------------------------


 

(d)                                 the Source constitutes assets of an
“investment fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part VI of the QPAM Exemption), no employee benefit
plan’s assets that are managed by the QPAM in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of
Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM, and (ii) the
names of any employee benefit plans whose assets in the investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization, represent 10% or more of the assets of such investment fund, have
been disclosed to the Company in writing pursuant to this clause (d); or

 

(e)                                  the Source constitutes assets of a
“plan(s)” (within the meaning of Part IV(h) of PTE 96-23 (the “INHAM
Exemption”)) managed by an “in-house asset manager” or “INHAM” (within the
meaning of Part IV(a) of the INHAM Exemption), the conditions of Part I(a),
(g) and (h) of the INHAM Exemption are satisfied, neither the INHAM nor a person
controlling or controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Company
and (i) the identity of such INHAM, and (ii) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this clause (e); or

 

(f)                                   the Source is a governmental plan; or

 

(g)                                  the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this clause (g); or

 

(h)                                 the Source does not include assets of any
employee benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

7                                         INFORMATION AS TO THE COMPANY.

 

The Company covenants that during the Issuance Period and so long thereafter as
any Notes remain outstanding or any amounts owing under the Transaction
Documents remain unpaid:

 

7.1                               Financial and Business Information.  The
Company shall deliver to each holder of Notes that is an Institutional Investor:

 

20

--------------------------------------------------------------------------------


 

(a)                                 Quarterly Statements — as soon as available,
and in any event within 45 days after the close of each of the first three
(3) Fiscal Quarters of each Fiscal Year of the Company a copy of the
consolidated balance sheet of the Company and its Subsidiaries as of the last
day of such Fiscal Quarter and the consolidated statements of income and cash
flows of the Company and its Subsidiaries for such quarter and for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous Fiscal
Year, prepared by the Company in accordance with GAAP and certified to by its
chief financial officer or another officer of the Company acceptable to the
Required Holders (the filing within the time period specified above of the
Company’s Form 10-Q for such Fiscal Quarter on the EDGAR system shall satisfy
this requirement);

 

(b)                                 Annual Statements — as soon as available,
and in any event within 90 days after the end of each Fiscal Year of the
Company, duplicate copies of

 

(i)                                     a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such year, and

 

(ii)                                  consolidated statements of income, changes
in stockholders’ equity and cash flows of the Company and its Subsidiaries for
such year,

 

setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances,

 

provided that the filing within the time period specified above of the Company’s
Form 10-K for such Fiscal Year (together with the Company’s annual report to
shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act,
provided that such annual report need not be filed until required to be filed
pursuant to SEC requirements) prepared in accordance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(b);

 

(c)                                  [Intentionally Omitted];

 

(d)                                 Annual List of Subsidiaries.  As soon as
available, and in any event within 90 days after the close of each Fiscal Year
of the Company, a complete and correct list that identifies as of the close of
such Fiscal Year each of the Subsidiaries of the Company, showing, as to each
such Subsidiary, whether such Subsidiary is an Unencumbered Asset Subsidiary,
the correct name thereof, the jurisdiction of its organization, the percentage
of shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares or units of each class issued and
outstanding;

 

21

--------------------------------------------------------------------------------


 

(e)                                  Annual Projections — as soon as available,
and in any event within 90 days after the last day of each Fiscal Year of the
Company, a copy of the Company’s consolidated projections for the then current
Fiscal Year of revenues, expenses and balance sheet on a quarter-by-quarter
basis, with such projections in reasonable detail prepared by the Company and in
form satisfactory to the Required Holders (which shall include a summary of all
significant assumptions made in preparing such business plan);

 

(f)                                   SEC and Other Reports — promptly upon
their becoming available, (i) one copy of each financial statement, report or
notice sent by the Company or any Subsidiary to its principal lending banks as a
whole (excluding any information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability), and (ii) each report on Form 8-K (or any similar
successor form) and all amendments thereto (which documents may be delivered by
email) filed by the Company or any Subsidiary with the SEC;

 

(g)                                  Notice of Default or Event of Default —
promptly, and in any event within five days after a Responsible Officer becoming
aware of the existence of any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto;

 

(h)                                 Notices from Governmental Authority —
promptly, and in any event within 30 days of receipt thereof, copies of any
notice to the Company or any Subsidiary from any federal or state Governmental
Authority relating to any order, ruling, statute or other law or regulation that
could reasonably be expected to have a Material Adverse Effect;

 

(i)                                     Other Notices — promptly after knowledge
thereof shall have come to the attention of any Responsible Officer of the
Company, written notice of any threatened or pending litigation or governmental
or arbitration proceeding or labor controversy against the Company or any
Subsidiary or any of their Property which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

 

(j)                                    ERISA Matters — promptly, and in any
event within five days after a Responsible Officer becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that the Company or an ERISA Affiliate proposes to take with respect
thereto:

 

(i)                                     with respect to any Plan, any reportable
event, as defined in section 4043(c) of ERISA and the regulations thereunder,
for which notice thereof has not been waived pursuant to such regulations as in
effect on the date hereof; or

 

(ii)                                  the taking by the PBGC of steps to
institute, or the threatening by the PBGC of the institution of, proceedings
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Company or any ERISA
Affiliate of a notice from a Multi-employer Plan that such action has been taken
by the PBGC with respect to such Multi-employer Plan; or

 

22

--------------------------------------------------------------------------------


 

(iii)                               any event, transaction or condition that
could result in the incurrence of any liability by the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Company or any
ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect; and

 

(k)                                 Requested Information — with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Company or
any of its Subsidiaries or relating to the ability of the Company to perform its
obligations hereunder and under the Notes as from time to time may be reasonably
requested by any such holder of Notes.

 

7.2                               Officer’s Certificate.  Each set of financial
statements delivered to a holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer, substantially in the form of Exhibit E attached hereto, setting forth:

 

(a)                                 Covenant Compliance — (x) the information
(including detailed calculations) required in order to establish whether the
Company was in compliance with the requirements of Section 10.2, Section 10.3,
Section 10.9 and the requirements of any additional Financial Covenants
incorporated herein pursuant to Section 10.10 during the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such Section, where applicable, (i) the calculations of the maximum or
minimum amount, ratio or percentage, as the case may be, permissible under the
terms of such Sections, and the calculation of the amount, ratio or percentage
then in existence, and (ii) a reconciliation from GAAP, as reflected in the
statements then being furnished, to the calculation of the financial covenants
in Section 10.2, Section 10.3, Section 10.9 and any additional Financial
Covenants incorporated herein pursuant to Section 10.10, after giving effect to
the exclusion from GAAP of the effects of Accounting Standards Codification
825-10-25 (previously referred to as SFAS 159) or any successor or similar
provision to the extent it relates to “fair value” accounting for liabilities),
and (y) a listing of the Unencumbered Assets and Qualified Mortgage Loans as of
the end of the quarterly or annual period covered by the statements then being
furnished; and

 

(b)                                 Event of Default — a statement that such
Senior Financial Officer has reviewed the relevant terms hereof and has made, or
caused to be made, under his or her supervision, a review of the transactions
and conditions of the Company and its Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.

 

23

--------------------------------------------------------------------------------


 

7.3                               Visitation.  The Company shall permit the
representatives of each holder of Notes that is an Institutional Investor:

 

(a)                                 No Default — if no Default or Event of
Default then exists, at the expense of such holder and upon reasonable prior
notice to the Company, to visit the principal executive office of the Company,
to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with the Company’s officers, and (with the consent of the Company,
which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

 

(b)                                 Default — if a Default or Event of Default
then exists, at the expense of the Company to visit and inspect any of the
offices or properties of the Company or any Subsidiary, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Company authorizes said accountants to discuss the
affairs, finances and accounts of the Company and its Subsidiaries), all at such
times and as often as may be requested.

 

8                                         PREPAYMENT OF THE NOTES.

 

8.1                               Required Prepayments.

 

(a)                                 2015 Notes.  On November 20, 2018 and on
each November 20 thereafter to and including November 20, 2028 the Company will
prepay that portion of the principal amount (or such lesser principal amount as
shall then be outstanding) of the 2015 Notes as set forth on the Amortization
Schedule set forth at Schedule A to each such 2015 Note at par and without
payment of the Make-Whole Amount or any premium; provided that upon any partial
prepayment of the 2015 Notes pursuant to Section 8.2 or any partial purchase of
2015 Notes pursuant to Section 8.5, the principal amount of each required
prepayment of the 2015 Notes becoming due under this Section 8.1(a) on and after
the date of such prepayment or purchase shall be reduced in the same proportion
as the aggregate unpaid principal amount of such Note is reduced as a result of
such prepayment or purchase.

 

(b)                                 Shelf Notes.  Each Shelf Note shall be
subject to required prepayments, if any, set forth therein; provided that upon
any partial prepayment of any such Series of Notes pursuant to Section 8.2, the
principal amount of each required prepayment of such Note becoming due on and
after the date of such partial prepayment shall be reduced in the same
proportion as the aggregate principal amount of such Note is reduced as a result
of such prepayment.

 

8.2                               Optional Prepayments with Make-Whole Amount.

 

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes of any Series (to the
exclusion of all other Series), in an amount not less than $1,000,000 (and
increments of $100,000 in excess thereof) of the aggregate

 

24

--------------------------------------------------------------------------------


 

principal amount of the Notes of such Series then outstanding in the case of a
partial prepayment, or such lesser principal amount of the Notes of such
Series as shall then be outstanding, at 100% of the principal amount so prepaid,
plus interest thereon to the prepayment date and the Make-Whole Amount
determined for the prepayment date with respect to such principal amount.  The
Company will give each holder of Notes of such Series written notice of each
optional prepayment under this Section 8.2 not less than 5 Business Days and not
more than 60 days prior to the date (which shall be a Business Day) fixed for
such prepayment.  Each such notice shall specify such date, the Series of Notes
to be prepaid, the aggregate principal amount of such Notes to be prepaid on
such date, the principal amount of each Note of such Series held by the
registered holder to be prepaid (determined in accordance with Section 8.3), and
the interest to be paid on the prepayment date with respect to such principal
amount being prepaid, and shall be accompanied by a certificate of a Senior
Financial Officer as to the estimated Make-Whole Amount due in connection with
such prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation.  Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

 

8.3                               Allocation of Partial Prepayments.

 

In the case of each partial prepayment of the Notes of a Series under
Section 8.1(a) or Section 8.2, the principal amount prepaid shall be allocated
among the Notes of such Series at the time outstanding in proportion, as nearly
as practicable, to the respective unpaid principal amounts thereof not
theretofore prepaid.

 

8.4                               Maturity; Surrender, Etc.

 

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any.  From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue.  Any Note paid or prepaid in
full shall be surrendered to the Company and cancelled and shall not be
reissued, and no Note shall be issued in lieu of any prepaid principal amount of
any Note.

 

8.5                               Purchase of Notes.

 

The Company will not, and will not permit any Affiliate to, purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes of any Series except (i) upon the payment or prepayment of the Notes of
such Series in accordance with the terms of this Agreement and the Notes of such
Series, or (ii) pursuant to a written offer to purchase any outstanding Notes of
such Series made by the Company or an Affiliate pro rata to the holders of all
Notes of such Series at the time outstanding upon the same terms and
conditions.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement, and no Notes may be issued in substitution or
exchange for any such Notes.

 

25

--------------------------------------------------------------------------------


 

8.6                               Make-Whole Amount.

 

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal; provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the ask side yields reported, as
of 10:00 a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal, for actively traded
United States treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date on the display
designated as “Page PX1” on Bloomberg Financial Markets (“Bloomberg”) (or, if
Bloomberg shall cease to report such yields on Page PX1 or shall cease to be
AIG’s customary source of information for calculating make-whole amounts on
privately placed notes, then such source as is then AIG’s customary source of
such information), or if such yields shall not be reported as of such time or
the yields reported as of such time shall not be ascertainable, (ii) the
Treasury Constant Maturity Series yields reported, for the latest day for which
such yields shall have been so reported as of the second Business Day next
preceding the Settlement Date with respect to such Called Principal, in Federal
Reserve Statistical Release H.15 (519) (or any comparable successor publication)
for actively traded United States treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  Such implied yield shall be determined, if necessary, by
(a) converting United States treasury bill quotations to bond-equivalent yields
in accordance with accepted financial practice, and (b) interpolating linearly
between (1) the actively traded United States treasury security with the
maturity closest to and greater than the Remaining Average Life of such Called
Principal, and (2) the actively traded United States treasury security with the
maturity closest to and less than the Remaining Average Life of such Called
Principal.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

 

26

--------------------------------------------------------------------------------


 

“Remaining Average Life”  means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2, or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

9                                         AFFIRMATIVE COVENANTS

 

The Company covenants that during the Issuance Period and for so long thereafter
as any of the Notes are outstanding or any amounts owing under the Transaction
Documents remain unpaid:

 

9.1                               Compliance with Laws and Contractual
Obligations.  (a)  Without limiting Section 10.12, the Company will, and will
cause each of its Subsidiaries to, comply with (i) all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, ERISA, the USA PATRIOT Act, Environmental Laws, and the
other laws and regulations that are referenced in Section 5.16, and will obtain
and maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
Properties or to the conduct of their respective businesses and (ii) all
contractual obligations, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations or non-compliance with
such contractual obligations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Without limiting the agreements set forth in
Section 9.1(a) above, for each of its owned Properties, respectively, the
Company will, and will cause each of its Subsidiaries to, require that each
tenant and subtenant, if any, of any of the Properties or any part thereof, at
all times, do the following to the extent the failure to do so, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect:  (i) comply in all material respects with all applicable Environmental
Laws; (ii) obtain and maintain in full force and effect all material
governmental approvals required by any applicable Environmental Law for
operations at each of the Properties; (iii) cause to be cured any material
violation by it or at any of the Properties of applicable Environmental Laws;
(iv) not allow the presence or operation at any of the Properties of any
(1) landfill or dump or (2) hazardous waste management facility or

 

27

--------------------------------------------------------------------------------


 

solid waste disposal facility as defined pursuant to RCRA or any comparable
state law; (v) not manufacture, use, generate, transport, treat, store, release,
dispose or handle any Hazardous Material at any of the Properties except in the
ordinary course of its business and in de minimis amounts; (vi) within ten
(10) Business Days notify the holders of Notes in writing of, and provide any
reasonably requested documents upon learning of, any of the following in
connection with the Company or any Subsidiary or any of the Properties:  (1) any
material liability for response or corrective action, natural resource damage or
other harm pursuant to CERCLA, RCRA or any comparable state law, (2) any
material Environmental Claim, (3) any material violation of an Environmental Law
or material Release, threatened Release or disposal of a Hazardous Material,
(4) any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law, or (5) any environmental, natural resource,
health or safety condition, which could reasonably be expected to have a
Material Adverse Effect; (vii) conduct at its expense any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law; (viii) abide by and observe any restrictions on
the use of the Properties imposed by any Governmental Authority as set forth in
a deed or other instrument affecting the Company’s or any Subsidiary’s interest
therein; (ix) promptly provide or otherwise make available to the holders of
Notes any reasonably requested environmental record concerning the Properties
which the Company or any Subsidiary possesses or can reasonably obtain; and
(x) perform, satisfy, and implement any operation or maintenance actions
required by any Governmental Authority or Environmental Law, or included in any
no further action letter or covenant not to sue issued by any Governmental
Authority under any Environmental Law.

 

9.2                               Insurance.  The Company will, and will cause
each of its Subsidiaries to, maintain and cause their respective tenants to
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business, similarly
situated, and operating like Properties.  The Company shall, upon the request of
the Required Holders, furnish to the holders of Notes certificates of insurance
setting forth in summary form the nature and extent of the insurance maintained
on the Properties.

 

9.3                               Maintenance of Properties.  The Company will,
and will cause each of its Subsidiaries to, maintain and keep, or cause to be
maintained and kept (including, without limitation, by their respective
tenants), their respective Properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its Properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

28

--------------------------------------------------------------------------------


 

9.4                               Payment of Taxes and Claims.  The Company will
cause each of its tenants to duly pay and discharge, all taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property
relating to such Property, that individually or collectively would materially
impair the value of such Property, and in each case before the same become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith and by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves are
provided therefor.

 

The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
Properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on Properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary, or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

 

9.5                               Maintenance of Existence, Etc.  Subject to
Section 10.3, the Company will at all times preserve and keep in full force and
effect its corporate or similar existence and the corporate or similar existence
of each of its Subsidiaries (unless merged into the Company or a Wholly-Owned
Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise could not, individually or in the aggregate, have a Material Adverse
Effect.

 

9.6                               Books and Records.  The Company will, and will
cause each of its Subsidiaries to, maintain proper books of record and account
in conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Subsidiary, as the case may be.

 

9.7                               Maintenance of REIT Status.  The Company will,
at all times, conduct its affairs and the affairs of its Subsidiaries in a
manner so as to continue to qualify as a REIT and elect to be treated as a REIT
under all applicable laws, rules and regulations.

 

9.8                               Listing of Common Stock; Filing of Reports. 
The Company will (i) at all times cause its common stock to be duly listed on
the New York Stock Exchange, the American Stock Exchange or the National
Association of Securities Dealers Automated Quotation or other national stock
exchange, and (ii) timely file all reports required to be filed by it with the
New York Stock Exchange, the American Stock Exchange or the National Association
of Securities Dealers Automated Quotation and the Securities and Exchange
Commission.

 

9.9                               Limitations on Guaranties of Indebtedness. 
Concurrent with (i) any Subsidiary issuing Unsecured Debt or becoming a
guarantor or other obligor with respect to Unsecured Debt, or (ii) any Secured
Debt becoming Unsecured Debt, the Company shall cause each

 

29

--------------------------------------------------------------------------------


 

Subsidiary described in clause (i) and each Subsidiary which is the issuer or a
guarantor or other obligor with respect to Unsecured Debt described in clause
(ii) (if the applicable Subsidiary is not then a guarantor or other obligor of
the Notes) to execute and deliver to the holders of the Notes a guaranty of the
obligations evidenced by the Notes (which, for the avoidance of doubt, shall
include any Notes issued by the Company after the date on which such guaranty is
initially provided), together with such other instruments, documents,
certificates and opinions reasonably required by the Required Holders in
connection therewith, each of the foregoing being in form and substance
customary and appropriate for financings of this type.

 

9.10                        Information Required by Rule 144A.  Upon the request
of the holder of any Note, the Company will promptly provide to such holder, and
to any Qualified Institutional Buyer designated by such holder, such financial
and other information as such holder may reasonably determine to be necessary in
order to permit compliance with the information requirements of Rule 144A under
the Securities Act in connection with the resale of Notes, except at such times
as the Company is subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act.

 

10                                  NEGATIVE COVENANTS.

 

The Company covenants that, during the Issuance Period and for so long
thereafter as any of the Notes are outstanding or any amounts owing under the
Transaction Documents remain unpaid:

 

10.1                        Liens, Etc.  The Company will not, nor shall it
permit any Subsidiary to, create, incur or permit to exist any Lien of any kind
on any Property owned by any such Person; provided, however, that the foregoing
shall not apply to nor operate to prevent any Permitted Liens.  Without
limitation of the immediately preceding sentence, the Company will not permit
any Principal Credit Facility (including the Credit Agreement, the Prudential
Note Agreement and any Other Note Agreement) to be secured by any consensual
Lien unless the Notes are simultaneously secured pursuant to terms and
provisions, including an intercreditor agreement, satisfactory to the Required
Holders.

 

10.2                        Investments, Acquisitions, Loans and Advances.  The
Company will not, nor will it permit any Subsidiary to, (i) directly or
indirectly, make, retain or have outstanding any investments (whether through
the purchase of stock or obligations or otherwise) in any Person, real property
or improvement on real property, or any loans, advances, lines of credit,
mortgage loans or other financings (including pursuant to sale/leaseback
transactions) to any other Person, or (ii) acquire any real property,
improvements on real property or all or any substantial part of the assets or
business of any other Person or division thereof; provided, however, that the
foregoing shall not apply to nor operate to prevent:

 

(a)                                 investments in direct obligations of the
United States of America or any agency or instrumentality thereof whose
obligations constitute full faith and credit obligations of the United States of
America, provided that any such obligations shall mature within one year of the
date of issuance thereof;

 

(b)                                 investments in commercial paper rated at
least P-1 by Moody’s and at least A-1 by S&P maturing within one year of the
date of issuance thereof;

 

30

--------------------------------------------------------------------------------


 

(c)                                  investments in certificates of deposit
issued by any Lender (as defined in the Credit Agreement) or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;

 

(d)                                 investments in repurchase obligations with a
term of not more than seven (7) days for underlying securities of the types
described in subsection (a) above entered into with any bank meeting the
qualifications specified in subsection (c) above, provided all such agreements
require physical delivery of the securities securing such repurchase agreement,
except those delivered through the Federal Reserve Book Entry System;

 

(e)                                  investments in money market funds that
invest solely, and which are restricted by their respective charters to invest
solely, in investments of the type described in the immediately preceding
subsections (a), (b), (c), and (d) above;

 

(f)                                   the Company’s investments from time to
time in its Subsidiaries, and investments made from time to time by a Subsidiary
in one or more of its Subsidiaries;

 

(g)                                  intercompany loans or advances made from
time to time among the Company and its Subsidiaries for general company
purposes;

 

(h)                                 investments in Permitted Acquisitions, other
than those described in clauses (j), (k) or (l) below;

 

(i)                                     investments held by the Company and its
Subsidiaries as of the date hereof and disclosed in Schedule 10.2;

 

(j)                                    investments in joint ventures which are
Permitted Acquisitions and are in an amount not to exceed in the aggregate at
any one time outstanding 15% of the Total Asset Value of the Company and its
Subsidiaries at such time;

 

(k)                                 investments in Assets Under Development
which are Permitted Acquisitions and are in an amount not to exceed in the
aggregate at any one time outstanding 20% of the Total Asset Value of the
Company and its Subsidiaries at such time;

 

(l)                                     investments in Redevelopment Assets
which are Permitted Acquisitions and are in an amount not to exceed in the
aggregate at any one time outstanding 20% of the Total Asset Value of the
Company and its Subsidiaries at such time;

 

(m)                             investments received in connection with a
workout of any obligation owed to the Company or its Subsidiaries; and

 

(n)                                 investments other than those otherwise
permitted under this Section in an amount not to exceed in the aggregate at any
one time outstanding 15% of the Total Asset Value of the Company and its
Subsidiaries at such time.

 

Investments made after the date hereof of the type described in Sections (j),
(k), (l) and (n) shall at no time exceed in the aggregate at any one time
outstanding 30% of the Total Asset Value of the Company and its Subsidiaries at
such time.  In determining the amount of investments, acquisitions, loans, and
advances permitted under this Section, investments and acquisitions shall always
be taken at the original cost thereof (regardless of any subsequent appreciation
or depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

 

31

--------------------------------------------------------------------------------


 

10.3                        Mergers, Consolidations and Sales.  The Company will
not merge or consolidate with or into, or convey, transfer or otherwise dispose
of (whether in one transaction or a series of transactions) any of its Property
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, or permit any Subsidiary to do so; provided,
however, that the Company may merge or consolidate with another Person,
including a Subsidiary, if (A) the Company is the surviving corporation, (B) the
Company will be in pro forma compliance with all provisions of this Agreement
upon and after such merger or consolidation, and (C) the Company will not engage
in any material line of business substantially different from that engaged in on
the date hereof and; provided further, that so long as no Default or Event of
Default exists this Section shall not apply to nor operate to prevent:

 

(a)                                 the sale, transfer or other disposition of
Property of the Company and its Subsidiaries to one another in the ordinary
course of its business;

 

(b)                                 the merger of any Subsidiary with and into
the Company or any other Subsidiary, provided that, in the case of any merger
involving the Company, the Company is the corporation surviving the merger;

 

(c)                                  the sale, transfer or other disposition of
(i) any tangible personal property that, in the reasonable business judgment of
the Company or its Subsidiary, has become obsolete or worn out, and which is
disposed of in the ordinary course of business, or (ii) for the avoidance of
doubt, capital stock of the Company held by the Company as treasury stock; and

 

(d)                                 the sale, transfer or other disposition of
Property of the Company or any Subsidiary (including any disposition of Property
as part of a sale and leaseback transaction); provided, that if the Gross Book
Value of such sale, transfer or disposition during any Fiscal Quarter exceeds
$10,000,000 and together with any other sales, transfers or dispositions made
during such Fiscal Quarter in the aggregate exceed an amount equal to
$100,000,000, then for such sales, transfers or dispositions, the Company shall
provide to the holders of Notes covenant calculations for the covenants
contained in Section 10.9, showing that, after giving effect to such sales,
transfers or dispositions, the Company shall be in pro forma compliance with
such covenants for the Fiscal Quarter then most recently ended for which
financial statements have been provided hereunder.

 

10.4                        No Burdensome Contracts With Affiliates.  The
Company shall not, nor shall it permit any Subsidiary to, enter into any
contract, agreement or business arrangement with any of its Affiliates (other
than with Wholly-owned Subsidiaries) on terms and conditions which are less
favorable to the Company or such Subsidiary than would be usual and customary in
similar contracts, agreements or business arrangements between Persons not
affiliated with each other.

 

10.5                        No Changes in Fiscal Year.  The Fiscal Year of the
Company ends on December 31st of each year; and the Company shall not change its
Fiscal Year from its present basis.

 

32

--------------------------------------------------------------------------------


 

10.6                        Change in the Nature of Business.  The Company will
not, nor shall it permit any Subsidiary to, engage in any business or activity
if as a result the general nature of the business of the Company and its
Subsidiaries would be changed in any material respect from the general nature of
the business engaged in by it as of the date hereof.  As of the date hereof, the
general nature of the business of the Company and its Subsidiaries is primarily
the business of the acquisition, financing and ownership of Senior Housing
Assets and other business activities incidental thereto.

 

10.7                        Use of Proceeds of Notes.  The Company will not use
the credit extended under this Agreement for any purpose other than solely the
purposes set forth in, or otherwise contemplated by, Section 5.14 hereof.

 

10.8                        No Restrictions.  Except as provided herein, the
Company will not, nor will it permit any Subsidiary (except for bankruptcy
remote subsidiaries established in connection with (i) any securitization or
participation transaction or with any Permitted Lien, or (ii) any ownership of
fee simple real estate Properties not exceeding $200,000,000 individually or in
the aggregate) to, directly or indirectly, create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of the Company or any Subsidiary to:  (a) pay dividends or
make any other distributions on any Subsidiary’s capital stock or other equity
interests owned by the Company or any other Subsidiary, (b) pay any indebtedness
owed to the Company or any other Subsidiary, (c) make loans or advances to the
Company or any other Subsidiary, (d) transfer any of its Property to the Company
or any other Subsidiary, provided however, that the foregoing does not impose
any limitation on transfers of property that is subject to a Permitted Lien, or
(e) guarantee the obligations evidenced by the Notes or under this Agreement
and/or grant Liens on its assets to a collateral agent for the ratable benefit
of the holders from time to time of the Notes, the Other Noteholders, the
Prudential Noteholders, the Lenders under (and as defined in) the Credit
Agreement and other indebtedness as required by the Transaction Documents.

 

10.9                        Financial Covenants.

 

(a)                                 Maximum Total Indebtedness to Total Asset
Value Ratio.  As of the last day of each Fiscal Quarter of the Company, the
Company shall not permit the ratio of Total Indebtedness to Total Asset Value to
be greater than 0.50 to 1.00.

 

(b)                                 Maximum Secured Debt to Total Asset Value
Ratio.  As of the last day of each Fiscal Quarter of the Company, the Company
shall not permit the ratio of Secured Debt to Total Asset Value to be greater
than 0.35 to 1.00.

 

(c)                                  Maximum Unsecured Debt to Unencumbered
Asset Value.  As of the last day of each Fiscal Quarter of the Company, the
Company shall not permit the ratio of Unsecured Debt of the Company and its
Subsidiaries to Unencumbered Asset Value to be greater than 0.60 to 1.00.

 

(d)                                 Minimum EBITDA to Fixed Charges Ratio.  As
of the last day of each Rolling Period of the Company, the Company shall not
permit the ratio of EBITDA for such Rolling Period to Fixed Charges for such
Rolling Period to be less than 1.50 to 1.00.

 

33

--------------------------------------------------------------------------------


 

(e)                                  Maintenance of Tangible Net Worth.  The
Company shall not permit at any time Tangible Net Worth to be less than the sum
of (a) $472,485,456 plus (b) 75% of the aggregate net proceeds received by the
Company or any of its Subsidiaries after October 14, 2014 in connection with any
offering of capital stock or other equity interests of the Company or the
Subsidiaries, but only to the extent that such net proceeds are not used to
redeem existing capital stock or other equity interests of the Company or the
Subsidiaries.

 

(f)                                   Minimum Eligible Property NOI to Interest
Expense on Unsecured Debt Ratio.  As of the last day of each Rolling Period of
the Company, the Company shall not permit the ratio of Eligible Property NOI for
such Rolling Period to Interest Expense on Unsecured Debt for such Rolling
Period to be less than 2.00 to 1.00.

 

10.10                 Two-Way Most Favored Lender.  If at any time after
October 14, 2014 the Credit Agreement is amended or otherwise modified, or any
agreement related to the Credit Agreement is entered into or is amended or
otherwise modified, and as a result of any of the foregoing any Financial
Covenant for the Bank Facility is modified (whether in a manner to be more
beneficial or less beneficial to the lenders under the Credit Agreement) or
eliminated, or any Financial Covenant is added for the Bank Facility (in each
such case, a “Modified Bank Financial Covenant”), then (i) the corresponding
Financial Covenant in this Agreement shall be deemed automatically modified in
such manner or eliminated, as the case may be, or such additional Financial
Covenant for the Bank Facility shall be deemed automatically incorporated by
reference, in each case mutatis mutandis, as if such modified or additional
Financial Covenant were set forth fully herein or such eliminated Financial
Covenant were deleted herefrom, as applicable, and (ii) the Company shall
promptly, and in any event within five (5) Business Days after entering into any
such Modified Bank Financial Covenant, advise the holders of Notes in writing of
such Modified Bank Financial Covenant.  Thereafter, upon the request of the
Required Holders, the Company shall enter into an amendment to this Agreement
with the Required Holders evidencing the incorporation of such Modified Bank
Financial Covenant, it being agreed that any failure to make such request or to
enter into any such amendment shall in no way qualify or limit the effectiveness
of the deemed modification or elimination, as the case may be, of the applicable
Financial Covenant in this Agreement, or the incorporation by reference into
this Agreement of the applicable additional Financial Covenant, in each case as
described in clause (i) of the immediately preceding sentence.

 

Notwithstanding anything to the contrary in the immediately preceding paragraph
of this Section 10.10:  (a) no such modification of a Financial Covenant
hereunder that would be less beneficial to the holders of the Notes, and no such
elimination hereunder of a Financial Covenant, shall be effective if a Default
or Event of Default has occurred and is continuing immediately prior to the time
such Modified Bank Financial Covenant becomes effective; (b) no modification or
series of modifications effected pursuant to the provisions of this
Section 10.10 shall be effective to (w) increase the maximum permitted ratio of
Total Indebtedness to Total Asset Value as set forth in Section 10.9(a) of this
Agreement to a level greater than 0.60 to 1.00 (assuming such Financial Covenant
were calculated on a basis consistent with the manner in which it is calculated
on the date hereof pursuant to this Agreement) or eliminate such Financial
Covenant set forth in Section 10.9(a) from this Agreement, (x) increase the
maximum permitted ratio of Secured Debt to Total Asset Value as set forth in
Section 10.9(b) of this Agreement to a level greater than 0.40 to 1.00 (assuming
such Financial Covenant were calculated on a basis

 

34

--------------------------------------------------------------------------------


 

consistent with the manner in which it is calculated on the date hereof pursuant
to this Agreement) or eliminate such Financial Covenant set forth in
Section 10.9(b) from this Agreement, (y) (i) increase the maximum permitted
ratio of Unsecured Debt of the Company and its Subsidiaries to Unencumbered
Asset Value as set forth in Section 10.9(c) of this Agreement to a level greater
than 0.6667 to 1.00 (assuming such Financial Covenant were calculated on a basis
consistent with the manner in which it is calculated on the date hereof pursuant
to this Agreement), or (ii) modify the definition of “Capitalization Rate” such
that the capitalization rate for ALFs would be lower than 7.00%, the
capitalization rate for continuum of care facilities would be lower than 7.50%,
any capitalization rate set forth in such definition on the date hereof as 10%
would be lower than 8.50%, or any capitalization rate set forth in such
definition on the date hereof as 11.5% would be lower than 11.5%, or
(iii) eliminate such Financial Covenant set forth in Section 10.9(c) from this
Agreement unless (1) such Financial Covenant is replaced with a Financial
Covenant prohibiting the ratio of Total Asset Value (but computed solely for
unencumbered assets of the Company and its Subsidiaries) to Unsecured Debt, or a
formulation for such replacement Financial Covenant which is substantially
similar thereto, from being less than 1.50 to 1.00 as of the last day of each
Fiscal Quarter of the Company, (2) a customary priority debt covenant
satisfactory to the Required Holders is added to Section 10.9 and
(3) Section 10.1 is modified in a manner consistent with such newly added
priority debt covenant and reasonably satisfactory to the Required Holders,
provided that if such Financial Covenant set forth in Section 10.9(c) is
eliminated as provided in this clause (y)(iii), then the immediately preceding
clauses (y)(i) and (y)(ii) will not be applicable or (z) decrease the minimum
required ratio of EBITDA for any Rolling Period to Fixed Charges for such
Rolling Period as set forth in Section 10.9(d) of this Agreement to a level less
than 1.50 to 1.00 (assuming such Financial Covenant were calculated on a basis
consistent with the manner in which it is calculated on the date hereof pursuant
to this Agreement) or eliminate such Financial Covenant set forth in
Section 10.9(d) from this Agreement; and (c) in the event the Bank Facility is
terminated, all Financial Covenants hereunder shall be unaffected and shall
remain in effect in the same manner as they existed immediately prior to such
termination.

 

10.11                 Redemption of Stock, Etc.  The Company will not, and will
not permit any Subsidiary to, (a) redeem, purchase or otherwise acquire,
refinance or repay any preferred stock of the Company or any Subsidiary if an
Event of Default exists at such time or immediately after giving effect thereto,
or (b) redeem, purchase or otherwise acquire, refinance or repay any preferred
stock of the Company or any Subsidiary with the proceeds from, or in exchange
for, the issuance of capital stock which is mandatorily redeemable, preferred
stock which is redeemable at the election of the holder thereof or preferred
stock with respect to which any holder thereof has a put or similar right to
require the Company or any Subsidiary to purchase, re-purchase or otherwise
acquire such preferred stock.

 

10.12                 Terrorism Sanctions Regulations.  The Company will not and
will not permit any Controlled Entity (a) to become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or any Person that is the target of sanctions imposed by the United Nations or
by the European Union, or (b) directly or indirectly to have any investment in
or engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any

 

35

--------------------------------------------------------------------------------


 

U.S. Economic Sanctions, or (c) to engage, nor shall any Affiliate of either
engage, in any activity that could subject such Person or any holder to
sanctions under CISADA or any similar law or regulation with respect to Iran or
any other country that is subject to U.S. Economic Sanctions.

 

11                                  EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                                 the Company defaults in the payment of any
principal or Make-Whole Amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

 

(b)                                 the Company defaults in the payment of any
interest on any Note for more than three Business Days after the same becomes
due and payable; or

 

(c)                                  the Company defaults in the performance of
or compliance with any term contained in Sections 9.5 (to the extent that
Section 9.5 pertains to the maintenance and keeping in full force and effect of
the Company’s existence), 9.9 or 10; or

 

(d)                                 the Company defaults in the performance of
or compliance with any term contained herein (other than those referred to in
paragraphs (a), (b) and (c) of this Section 11) or in any other Transaction
Document and such default is not remedied within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default, and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or

 

(e)                                  any representation or warranty made in
writing by or on behalf of the Company or by any officer of the Company in this
Agreement or in any other Transaction Document or in any writing furnished in
connection with the transactions contemplated hereby or thereby proves to have
been false or incorrect in any material respect on the date as of which made; or

 

(f)                                   (i) the Company or any Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Indebtedness for
Borrowed Money that is outstanding beyond any period of grace provided with
respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
for Borrowed Money or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness for Borrowed Money has become, or has been declared
(or one or more Persons are entitled to declare such Indebtedness for Borrowed
Money to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness for Borrowed Money to convert such
Indebtedness for Borrowed Money into equity interests), (x) the Company or any
Subsidiary has become obligated to purchase or repay

 

36

--------------------------------------------------------------------------------


 

Indebtedness for Borrowed Money before its regular maturity or before its
regularly scheduled dates of payment, or (y) one or more Persons have the right
to require the Company or any Subsidiary so to purchase or repay such
Indebtedness for Borrowed Money; provided that (i) the aggregate amount of all
Indebtedness for Borrowed Money to which such a payment default shall occur and
be continuing or such a failure or other event causing or permitting
acceleration (or resale to the Company or any Subsidiary) shall occur and be
continuing exceeds 3% of the Applicable Total Asset Value or (ii) if such
default results solely from a payment not paid when due, there shall be a five
(5) day cure period so long as the maturity date with respect to the subject
Indebtedness for Borrowed Money has not been accelerated; or

 

(g)                                  the Company or any Subsidiary (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

(h)                                 a court or Governmental Authority of
competent jurisdiction enters an order appointing, without consent by the
Company or any of the Subsidiaries, a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any of the Subsidiaries, or any such petition
shall be filed against the Company or any of the Subsidiaries and such petition
shall not be dismissed within 60 days; or

 

(i)                                     one or more final judgments or orders
(including any such final order enforcing a binding arbitration decision) for
the payment of money in an aggregate amount in excess of $25,000,000 (except to
the extent fully covered by insurance pursuant to which the insurer has accepted
liability therefor in writing) are rendered against one or more of the Company
and its Subsidiaries and which judgments or orders are not, within 30 days after
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 30 days after the expiration of such stay;

 

(j)                                    if (i) any Plan shall fail to satisfy the
minimum funding standards of the Pension Funding Rules for any plan year or part
thereof or a waiver of such standards or extension of any amortization period is
sought or granted under the Pension Funding Rules, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Company or any ERISA Affiliate that a Plan may become a subject of
any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed
$25,000,000,

 

37

--------------------------------------------------------------------------------


 

(iv) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder; and
any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or

 

(k)                                 a Change of Control shall occur; or

 

(l)                                     [Intentionally Omitted]; or

 

(m)                             there shall be a determination from the
applicable Governmental Authority from which no appeal can be taken that the
Company’s tax status as a REIT has been lost; or

 

(n)                                 the Company at any time hereafter fails to
cause its common stock to be duly listed on the New York Stock Exchange, the
American Stock Exchange or the National Association of Securities Dealers
Automated Quotation; or

 

(o)                                 any provision of any Transaction Document
shall for any reason (other than pursuant to the terms thereof) cease to be
valid and binding on or enforceable in any material respect against the Company,
or the Company shall so state in writing.

 

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

12                                  REMEDIES ON DEFAULT, ETC.

 

12.1                        Acceleration.

 

(a)                                 If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

(b)                                 If any Event of Default described in
Section 11(a) or (b) has occurred and is continuing, in addition to any action
that may be taken pursuant to Section 12.1(c), any holder or holders of Notes at
the time outstanding affected by such Event of Default may at any time, at its
or their option, by notice or notices to the Company, declare all the Notes held
by it or them to be immediately due and payable.

 

(c)                                  If any other Event of Default has occurred
and is continuing, any holder or holders of a majority in principal amount of
the Notes of any Series at the time outstanding may at any time at its or their
option, by notice or notices to the Company, declare all the Notes of such
Series then outstanding to be immediately due and payable.

 

38

--------------------------------------------------------------------------------


 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from prepayment by the
Company (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

 

12.2                        Other Remedies.

 

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

12.3                        Rescission.

 

At any time after any Notes of any Series have been declared due and payable
pursuant to clause (b) or (c) of Section 12.1, the holders of not less than a
majority in principal amount of the Notes of such Series then outstanding, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes
of such Series, all principal of and Make-Whole Amount, if any, on any Notes of
such Series that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes of such Series, at the Default Rate, (b) neither the
Company nor any other Person shall have paid any amounts which have become due
solely by reason of such declaration, (c) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes.  No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

 

12.4                        No Waivers or Election of Remedies, Expenses, Etc.

 

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement, any Note or any other Transaction
Document upon any holder thereof shall be exclusive of any other right, power

 

39

--------------------------------------------------------------------------------


 

or remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the
Company under Section 15, the Company will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.

 

13                                  REGISTRATION; EXCHANGE; SUBSTITUTION OF
NOTES.

 

13.1                        Registration of Notes.

 

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. 
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary.  The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

13.2                        Transfer and Exchange of Notes.

 

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more replacement Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note.  Each such replacement Note
shall be payable to such Person as such holder may request and shall be
substantially in the form of the Note so surrendered.  Each such replacement
Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon.  The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes.  Notes shall not be transferred in denominations
of less than $1,000,000; provided that if necessary to enable the registration
of transfer by a holder of its entire holding of Notes of a Series, one Note may
be in a denomination of less than $1,000,000.  Any transferee, by its acceptance
of a Note registered in its name (or the name of its nominee), shall be deemed
to have made the representation set forth in Section 6.2.

 

13.3                        Replacement of Notes.

 

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

 

40

--------------------------------------------------------------------------------


 

(a)                                 in the case of loss, theft or destruction,
of indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or another holder of a Note
with a minimum net worth of at least $5,000,000 or a Qualified Institutional
Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

 

(b)                                 in the case of mutilation, upon surrender
and cancellation thereof, within ten Business Days thereafter, the Company at
its own expense shall execute and deliver, in lieu thereof, a replacement Note,
dated and bearing interest from the date to which interest shall have been paid
on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon; provided, that in no event shall the Company be required to pay any
interest or principal with respect to a replacement Note if such amounts have
previously been paid with respect to the original Note.

 

14                                  PAYMENTS ON NOTES.

 

14.1                        Place of Payment.

 

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank in such jurisdiction.  The
holder of a Note may at any time, by notice to the Company, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

 

14.2                        Home Office Payment.

 

So long as a Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, interest and all other amounts being due hereunder by
the method and at the address specified for such purpose, in the case of the
2015 Notes on the Purchaser Schedule Relating to 2015 Notes attached hereto as
Schedule B and, in the case of any Shelf Note, on the Purchaser Schedule
attached to the Confirmation of Acceptance with respect to such Note, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1.  Prior to any sale or other disposition of any Note held by any
Purchaser or its nominee such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
replacement Note or Notes pursuant to Section 13.2.  The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by any Purchaser under this
Agreement and that has made the same agreement relating to such Note as each
Purchaser has made in this Section 14.2.

 

41

--------------------------------------------------------------------------------


 

15                                  EXPENSES, ETC.

 

15.1                        Transaction Expenses.

 

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by AIG, the Purchasers or any holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes or any of the other
Transaction Documents (whether or not such amendment, waiver or consent becomes
effective), including, without limitation:  (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, the Notes or any of the other Transaction
Documents or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes or any
of the other Transaction Documents, or by reason of being a holder of any Note,
and (b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby, by the Notes and the other Transaction Documents.  The
Company will pay, and will save AIG, each Purchaser and each other holder of a
Note harmless from, all claims in respect of any fees, costs or expenses, if
any, of brokers and finders.

 

15.2                        Survival.

 

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

 

16                                  SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT.

 

All representations and warranties contained herein or in any of the other
Transaction Documents shall survive the execution and delivery of this
Agreement, the Notes and the other Transaction Documents, the purchase or
transfer by any Purchaser of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any subsequent holder of a
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of a Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement or any of the other Transaction Documents shall be
deemed representations and warranties of the Company under this Agreement or
such other Transaction Document.  Subject to the preceding sentence, this
Agreement, the Notes and the other Transaction Documents embody the entire
agreement and understanding among AIG, the Purchasers and the Company and
supersede all prior agreements and understandings relating to the subject matter
hereof.

 

42

--------------------------------------------------------------------------------


 

17                                  AMENDMENT AND WAIVER.

 

17.1                        Requirements.

 

This Agreement, the Notes and the other Transaction Documents may be amended,
and the Company may take any action herein or therein prohibited, or omit to
perform any act herein required to be performed by it, if the Company shall
obtain the written consent to such amendment, action or omission to act, of the
Required Holder(s) of the Notes of each Series except that, (i) with the written
consent of the holders of all Notes of a particular Series, and if an Event of
Default shall have occurred and be continuing, of the holders of all Notes of
all Series, at the time outstanding (and not without such written consents), the
Notes of such Series may be amended or the provisions thereof waived to change
the maturity thereof, to change or affect the principal thereof, or to change or
affect the rate or time of payment of interest on or any Make-Whole Amount
payable with respect to the Notes of such Series, (ii) without the written
consent of the holder or holders of all Notes at the time outstanding, no
amendment to or waiver of the provisions of this Agreement shall change or
affect the provisions of Section 12 or this Section 17 insofar as such
provisions relate to proportions of the principal amount of the Notes of any
Series, or the rights of any individual holder of Notes, required with respect
to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration, (iii) with the written consent of AIG
(and not without the written consent of AIG) the provisions of Section 2B may be
amended or waived (except insofar as any such amendment or waiver would affect
any rights or obligations with respect to the purchase and sale of Notes which
shall have become Accepted Notes prior to such amendment or waiver), and
(iv) with the written consent of all of the Purchasers which shall have become
obligated to purchase Accepted Notes of any Series (and not without the written
consent of all such Purchasers), any of the provisions of Sections 2B and 4 may
be amended or waived insofar as such amendment or waiver would affect only
rights or obligations with respect to the purchase and sale of the Accepted
Notes of such Series or the terms and provisions of such Accepted Notes.  Each
holder of any Note at the time or thereafter outstanding shall be bound by any
consent authorized by this Section 17, whether or not such Note shall have been
marked to indicate such consent, but any Notes issued thereafter may bear a
notation referring to any such consent.

 

17.2                        Solicitation of Holders of Notes.

 

(a)                                 Solicitation.  The Company will provide each
holder of the Notes (irrespective of the amount of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes.  The Company will deliver executed or true
and correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 17 to each holder of outstanding Notes promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Payment.  The Company will not directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any holder of Notes as consideration for or as
an inducement to the entering into by any holder of Notes of any waiver or
amendment of any of the terms and provisions hereof unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.

 

17.3                        Binding Effect. Etc.

 

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between the Company and the holder of any Note
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of such Note.  As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

 

17.4                        Notes Held by Company, Etc.

 

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes or any Series thereof then
outstanding have approved or consented to any amendment, waiver or consent to be
given under this Agreement or the Notes or any Series thereof, or have directed
the taking of any action provided herein or in the Notes or any Series thereof
to be taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes or any Series thereof then outstanding,
Notes directly or indirectly owned by the Company or any of its Affiliates shall
be deemed not to be outstanding.

 

18                                  NOTICES.

 

All notices and communications provided for hereunder (other than communications
provided for in Section 2) shall be in writing and sent (a) by facsimile if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), or (b) by registered or certified
mail with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid).  Any such notice must be
sent:

 

(i)                                     if to any 2015 Purchaser or its nominee,
to such Person at the address specified for such communications in the Purchaser
Schedule Relating to 2015 Notes attached hereto as Schedule B and, in the case
of a Purchaser of any Shelf Note or its nominee, to such Person at the address
specified for such communications in the Purchaser Schedule attached to the
Confirmation of Acceptance with respect to such Shelf Note, or at such other
address as such Person or it shall have specified to the Company in writing; or

 

44

--------------------------------------------------------------------------------


 

(ii)                                  if to any other holder of any Note, to
such holder at such address as such other holder shall have specified to the
Company in writing;

 

(iii)                               if to the Company, at its address set forth
at the beginning hereof to the attention of the Chief Financial Officer, or at
such other address as the Company, shall have specified to the holder of each
Note in writing; or

 

(iv)                              if to AIG, at its address and to the attention
of the Authorized Officers set forth on the Information Schedule hereto.

 

Notices under this Section 18 will be deemed to have been given and received
when delivered at the address so specified.  Any communication pursuant to
Section 2 shall be made by the method specified for such communication in
Section 2, and shall be effective to create any rights or obligations under this
Agreement only if, in the case of a telephone communication, an Authorized
Officer of the party conveying the information and of the party receiving the
information are parties to the telephone call, in the case of a facsimile
communication, the communication is signed by an Authorized Officer of the party
conveying the information, addressed to the attention of an Authorized Officer
of the party receiving the information, and in fact received at the facsimile
number that is listed for the party receiving the communication on the
Information Schedule or at such other facsimile number as the party receiving
the information shall have specified in writing to the party sending such
information, and in the case of an electronic mail communication, a notice
delivered by electronic mail by an Authorized Officer of the party conveying the
information to a specific electronic mail address of an Authorized Officer of
the party receiving the information is effective as to that electronic mail
address if, but only if, the party being notified has expressly designated the
specific electronic mail address in the Information Schedule or at such other
electronic mail address as the party receiving the information shall have
specified in writing to the party sending such information.

 

19                                  REPRODUCTION OF DOCUMENTS.

 

This Agreement, and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser on any Closing Day (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced.  To the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
Purchaser in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 19 shall not prohibit any party hereto from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

45

--------------------------------------------------------------------------------


 

20                                  CONFIDENTIALITY.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary, or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party, or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and this
Agreement.  Each holder of a Note, by its acceptance of a Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement.  On reasonable request
by the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.

 

46

--------------------------------------------------------------------------------


 

21                                  MISCELLANEOUS.

 

21.1                        Successors and Assigns.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not.

 

21.2                        Payments Due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.4 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a New York Business Day shall be made on the next
succeeding New York Business Day without including the additional days elapsed
in the computation of the interest payable on such next succeeding New York
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.

 

21.3                        Accounting Terms.

 

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP. 
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP.  If, after the
date of this Agreement, there shall occur any change in GAAP from those used in
the preparation of the financial statements referred to in Section 7.1(b) hereof
for the Fiscal Year ended December 31, 2012 and such change shall result in a
change in the method of calculation of any financial covenant, standard or term
found in this Agreement, either the Company or the Required Holders may by
notice to the holders of the Notes and the Company, respectively, require that
the holders of the Notes and the Company negotiate in good faith to amend such
covenants, standards, and terms so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Company and its Subsidiaries shall be
the same as if such change had not been made.  No delay by the Company or the
Required Holders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 21.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.

 

21.4                        Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

47

--------------------------------------------------------------------------------


 

21.5                        Construction.

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

21.6                        Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument. 
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

21.7                        Governing Law.

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state that would permit
the application of the laws of a jurisdiction other than such state.

 

21.8                        Jurisdiction and Process.  (a)  The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes.  To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)                                                                                
The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in
Section 21.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. 
The Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding, and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

48

--------------------------------------------------------------------------------


 

(c)                                                                                 
Nothing in this Section 21.8 shall affect the right of any holder of a Note to
serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

21.9                        Waiver of Jury Trial.  THE PARTIES HERETO HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT,
THE NOTES OR ANY OTHER TRANSACTION DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
THEREWITH.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY, if an action or other proceeding is
brought in the State of California and if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them concerning this Agreement,
the Notes, the other Transaction Documents and the matters contemplated hereby
or thereby (each, a “Claim”), including any and all questions of law or fact
relating thereto, shall be determined by judicial reference pursuant to the
California Code of Civil Procedure (“Reference”).  The parties shall select a
single neutral referee, who shall be a retired state or federal judge.  In the
event that the parties cannot agree upon a referee, the referee shall be
appointed by the court.  The referee shall report a statement of decision to the
court.  Nothing in this paragraph shall limit the right of any party at any time
to exercise any self-help remedies, foreclose against any collateral or obtain
provisional remedies.  The Company shall bear the fees and expenses of the
referee unless the referee orders otherwise.  The referee shall also determine
all issues relating to the applicability, interpretation, and enforceability of
this paragraph.

 

21.10                 Transaction References.  The Company agrees that AIG Asset
Management (U.S.), LLC may (a) refer to its role in the origination of the
purchase of the Notes from the Company, as well as the identity of the Company
and the aggregate principal amount and issue date of the Notes, on its internet
site or in marketing materials, press releases, published “tombstone”
announcements or any other print or electronic medium, and (b) display the
Company’s corporate logo in conjunction with any such reference.

 

21.11                 No Novation.  This Agreement amends, restates and replaces
the Original Agreement and is not intended to constitute a novation thereof (it
being acknowledged and agreed that the Company’s covenants and representations
in the Original Agreement shall remain operative for periods prior to the
effectiveness of this Agreement, and any unwaived breach of such covenants or
any unwaived breach of representations and warranties under the Original
Agreement made prior to the effectiveness of this Agreement, in each case if
such unwaived breach constituted a Default or Event of Default under the
Original Agreement immediately prior to the effectiveness of this Agreement,
shall constitute a Default or Event of Default, as applicable, under this
Agreement).

 

*    *    *    *    *

 

49

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

THE COMPANY:

LTC PROPERTIES, INC.

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chairman, Chief Executive Officer and

 

 

President

 

 

 

 

 

By:

/s/ Pamela J. Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Secretary

 

--------------------------------------------------------------------------------


 

The foregoing is hereby agreed to as of

 

 

the date thereof.

 

 

 

 

 

AIG ASSET MANAGEMENT (U.S.),  

 

 

LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Vice President

 

 

 

 

 

 

AMERICAN GENERAL
LIFE INSURANCE COMPANY, as a holder
of 2015 Notes

 

 

 

 

 

THE UNITED STATES LIFE
INSURANCE COMPANY IN THE
CITY OF NEW YORK, as a holder
of 2015 Notes

 

 

 

 

 

THE VARIABLE ANNUITY LIFE
INSURANCE COMPANY, as a holder
of 2015 Notes

 

 

 

 

 

AMERICAN HOME ASSURANCE
COMPANY, as a holder of 2015 Notes

 

 

 

 

 

LEXINGTON INSURANCE
COMPANY, as a holder of 2015 Notes

 

 

 

 

 

NATIONAL UNION FIRE
INSURANCE COMPANY OF
PITTSBURGH, PA, as a holder of
2015 Notes

 

 

 

 

 

UNITED GUARANTY MORTGAGE
INDEMNITY COMPANY, as a holder
of 2015 Notes

 

 

 

 

 

By: AIG Asset Management (U.S.)

 

 

LLC, Investment Adviser

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------